



Exhibit 10.3


EXECUTION VERSION






February 14, 2018
Cheniere Corpus Christi Holdings, LLC
700 Milam St., Suite 1900
Houston, Texas 77002
Attention: Treasurer
Telephone: 713-375-5290
Fax: 713-375-6000
Email: lisa.cohen@cheniere.com


Re: Consent for Execution of Precedent Agreement with the Natural Gas Pipeline
Company of America LLC


Ladies and Gentlemen:


Reference is made to (a) the Common Terms Agreement, dated as of May 13, 2015
(as amended, amended and restated, modified or supplemented from time to time,
the “Common Terms Agreement”), by and among Cheniere Corpus Christi Holdings,
LLC (the “Company”), Corpus Christi Liquefaction, LLC, Cheniere Corpus Christi
Pipeline, L.P. and Corpus Christi Pipeline GP, LLC (the “Guarantors”), Société
Générale as the Term Loan Facility Agent, each other Facility Agent on behalf of
its respective Facility Lenders, and Société Générale as the Intercreditor
Agent, (b) the Intercreditor Agreement, dated as of May 13, 2015 (as amended,
amended and restated, modified or supplemented from time to time, the
“Intercreditor Agreement”), by and among the Intercreditor Parties party thereto
from time to time, and Société Générale as the Intercreditor Agent and the
Security Trustee, (c) the Term Loan Facility Agreement, dated as of May 13, 2015
(as amended, amended and restated, modified or supplemented from time to time,
the “Term Loan Facility Agreement”), among the Company, the Guarantors, each
Term Lender party thereto from time to time, and Société Générale, as the Term
Loan Facility Agent, and (d) the Working Capital Facility Agreement, dated as of
December 14, 2016 (as amended, amended and restated, modified or supplemented
from time to time, the “Working Capital Facility Agreement”), among the Company,
the Guarantors, the Working Capital Lenders party thereto from time to time, The
Bank of Nova Scotia and Sumitomo Mitsui Banking Corporation as Issuing Banks,
Mizuho Bank, Ltd., as Swing Line Lender and The Bank of Nova Scotia, as Working
Capital Facility Agent. Capitalized terms used but not defined herein have the
meanings assigned to them in the Common Terms Agreement, Intercreditor
Agreement, Term Loan Facility Agreement or the Working Capital Facility
Agreement, as applicable.


1.Consent to Enter into a Subsequent Material Project Agreement. Pursuant to
Section 12.5(g) (Material Project Agreements) of the Common Terms Agreement,
Section 10.01 (Decisions; Amendments, Etc.) of the Term Loan Facility Agreement,
Section 11.01 (Decisions; Amendments, Etc.) of the Working Capital Facility
Agreement and Section 3 (Voting and Decision Making) of the Intercreditor
Agreement, the undersigned Requisite Intercreditor Parties hereby consent to the
execution and delivery by Corpus Christi Liquefaction, LLC (“CCL”) of the
Precedent Agreement







--------------------------------------------------------------------------------





(the “NGPL PA 2”) by and between Natural Gas Pipeline Company of America LLC and
CCL, as a Subsequent Material Project Agreement, substantially in the form
attached hereto as Exhibit A.


2.Effectiveness. The consent set forth herein shall be effective only in the
specific instance described herein and for the specific purpose for which it is
given, and nothing herein shall be construed to limit or bar any rights or
remedies of any Secured Party. For the avoidance of doubt and without limiting
the generality of the foregoing, no other change, amendment, consent or waiver
with respect to the terms and provisions of any other Finance Document, Material
Project Agreement or Subsequent Material Project Agreement is intended or
contemplated hereby (which terms and provisions remain unchanged and in full
force and effect). Nothing herein shall be construed as or deemed to be (a) a
waiver or consent by the Requisite Intercreditor Parties of any past, present or
future breach or non-compliance with any terms or provisions contained in any
Finance Document, Material Project Agreement or Subsequent Material Project
Agreement, or (b) a guide to, or an intent or indication of, future actions or
decisions by any Secured Party.


3.
Voting and Direction Matters.



(a)
With respect to the Term Loan Facility Agreement, by their signature below, each
of the undersigned Term Lenders instructs the Term Loan Facility Agent as the
Senior Creditor Group Representative and the Designated Voting Party for the
Term Lenders to (i) cast its vote for the consent set forth herein in accordance
with Section 3 (Voting and Decision Making) of the Intercreditor Agreement and
(ii) direct the Intercreditor Agent to execute this consent letter.



(b)
Based on the instructions above, the Term Loan Facility Agent, as Senior
Creditor Group Representative and the Designated Voting Party for the Term
Lenders, hereby (i) casts its vote for the consent set forth herein and (ii)
directs the Intercreditor Agent to execute this consent letter.



(c)
With respect to the Working Capital Facility Agreement, by their signature
below, each of the undersigned Working Capital Lenders instructs the Working
Capital Facility Agent as the Senior Creditor Group Representative and the
Designated Voting Party for the Working Capital Lenders to (i) cast its vote for
the consent set forth herein in accordance with Section 3 (Voting and Decision
Making) of the Intercreditor Agreement and (ii) direct the Intercreditor Agent
to execute this consent letter.



(d)
Based on the instructions above, the Working Capital Facility Agent, as Senior
Creditor Group Representative and the Designated Voting Party for the Working
Capital Lenders, hereby (i) casts its vote for the consent set forth herein and
(ii) directs the Intercreditor Agent to execute this consent letter.



(e)
Based on the instructions above from the Term Loan Facility Agent, as Senior
Creditor Group Representative and the Designated Voting Party for the Term
Lenders, and the Working Capital Facility Agent, as Senior Creditor Group
Representative and Designated Voting Party for the Working Capital








--------------------------------------------------------------------------------





Lenders, which comprises instructions from the Requisite Intercreditor Parties
in accordance with Section 4.3 (Majority Voting Issues) of the Intercreditor
Agreement, the Intercreditor Agent hereby grants its consent to the requested
Senior Creditor Action as set forth herein.


4.Covenant. Each Loan Party agrees that it shall not make a final investment
decision with respect to Train Three, or waive any condition in the NGPL PA 2
related to the making of such final investment decision, unless all applicable
conditions in the Finance Documents for the development of Train Three
(including obtaining applicable consents from the Intercreditor Agent, acting on
the instruction of Requisite Intercreditor Parties) have been satisfied or
waived as required under the applicable Finance Documents.


5.GOVERNING LAW. THIS CONSENT LETTER SHALL FOR ALL PURPOSES BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF
AMERICA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD
RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


6.Finance Document. This consent letter constitutes a Finance Document as such
term is defined in, and for purposes of, the Common Terms Agreement.


7.Event of Default. The breach by any Loan Party of any covenant in Section 4
(Covenants) of this consent letter shall be treated as a material breach by a
Loan Party of a covenant for purposes of the Loan Facility Event of Default set
forth in, and shall be subject to, Section 15.1(c)(v)(B)(Loan Facility Events of
Default) of the Common Terms Agreement.


8.Counterparts. This consent letter may be executed in multiple counterparts,
each of which shall be deemed an original for all purposes, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this consent letter by facsimile or in
electronic document format (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this consent letter.


[Signature Pages Follow]













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




ABN AMRO CAPITAL USA LLC,
as Term Lender
 
 
 
By:
/s/ David Montgomery
Name: David Montgomery
Title: Managing Director
 
 
 
 
By:
/s/ Darrell Holley
Name: Darrell Holley
Title: Managing Director















SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




APPLE BANK FOR SAVINGS,
as Term Lender
 
 
 
By:
/s/ Jonathan C. Byron
Name: Jonathan C. Byron
Title: Senior Vice President
 
   Export Credit & Corporate Finance











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK
BRANCH,
as Term Lender
 
 
 
By:
/s/ Vincenzo Iemmolo
Name: Vincenzo Iemmolo
Title:
 
 
 
 
By:
/s/ Rafael Ruiz
Name: Rafael Ruiz
Title:









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




BANCO DE SABADELL, S.A. - MIAMI
BRANCH,
as Term Lender
 
 
 
By:
/s/ Enrique Castillo
Name: Enrique Castillo
Title: Head of Corporate Banking











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




BANK OF AMERICA, N.A.,
as Term Lender
 
 
 
By:
/s/ Ronald E. McKaig
Name: Ronald E. McKaig
Title: Managing Director











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




BNP PARIBAS,
as Term Lender
 
 
 
By:
/s/ Manoj Khatri
Name: Manoj Khatri
Title: Director
 
 
 
 
By:
/s/ Chris Fukuoka
Name: Chris Fukuoka
Title: Vice President















SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




CAIXABANK, S.A.,
as Term Lender
 
 
 
By:
/s/ David Ferrerons Clot
Name: David Ferrerons Clot
Title: Director
 
 
 
 
By:
/s/ Jesus Ansede Ferreiro
Name: Jesus Ansede Ferreiro
Title: Director









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




CIT FINANCE LLC,
as Term Lender
 
 
 
By:
/s/ Joseph Gyurindak
Name: Joseph Gyurindak
Title: Director









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




COMMONWEALTH BANK OF
AUSTRALIA,
as Term Lender
By its attorney under Power of Attorney dated
24 June 2013:
Signature of Attorney:
/s/ David Sparling
Name of Attorney:
David Sparling
 
 
 
 
Signed by its duly constituted attorney in the
presence of:
 
 
Signature of Witness:
/s/ Marie Sexton
Name of Witness:
Marie Sexton











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




CRÉDIT INDUSTRIEL ET
COMMERCIAL,
as Term Lender
 
 
 
By:
/s/ Philippe Ginestet
Name: Philippe Ginestet
Title:
 
 
 
 
By:
/s/ Raphaël Vincens
Name: Raphaël Vincens
Title:









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as Term Lender
 
 
 
By:
/s/ Nupur Kumar
Name: Nupur Kumar
Title: Authorized Signatory
 
 
 
 
By:
/s/ Christopher Zybrick
Name: Christopher Zybrick
Title: Authorized Signatory











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




DBS BANK LTD.,
as Term Lender
 
 
 
By:
/s/ Subash Narayanan
Name: Subash Narayanan
Title: Managing Director









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




FIRSTBANK PUERTO RICO D/B/A
FIRSTBANK FLORIDA,
as Term Lender
 
 
 
By:
/s/ Jose M. Lacasa
Name: Jose M. Lacasa
Title: SVP Corporate Banking









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




GOLDMAN SACHS BANK USA,
as Term Lender
 
 
 
By:
/s/ Chris Lam
Name: Chris Lam
Title: Authorized Signatory











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




HSBC BANK USA, NATIONAL
ASSOCIATION,
as Term Lender and Working Capital Lender
 
 
 
By:
/s/ Duncan Cairo
Name: Duncan Cairo
Title: Managing Director









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




INDUSTRIAL AND COMMERCIAL
BANK OF CHINA LIMITED, NEW YORK
BRANCH,
as Term Lender
 
 
 
By:
/s/ Guoshen Sun
Name: Guoshen Sun
Title: Deputy General Manager









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




ING CAPITAL LLC,
as Term Lender and Working Capital Lender
 
 
 
By:
/s/ Subha Pasumarti
Name: Subha Pasumarti
Title: Managing Director
 
 
 
 
By:
/s/ Cheryl LaBelle
Name: Cheryl LaBelle
Title: Managing Director







SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




INTESA SANPAOLO, S.P.A.,
NEW YORK BRANCH,
as Term Lender
 
 
 
By:
/s/ Francesco DiMario
Name: Francesco DiMario
Title: First Vice President
 
 
 
 
By:
/s/ Nicholas A. Matacchieri
Name: Nicholas A. Matacchieri
Title: Vice President









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




JPMORGAN CHASE BANK, N.A.,
as Term Lender
 
 
 
By:
/s/ Travis Watson
Name: Travis Watson
Title: Vice President









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




LANDESBANK BADEN­-
WÜRTTEMBERG, NEW YORK
BRANCH,
as Term Lender
 
 
 
By:
/s/ Arndt Bruns
Name: Arndt Bruns
Title: VP
 
 
 
 
By:
/s/ Martin Breckheimer
Name: Martin Breckheimer
Title: Head of Corporate and
 
     Institutional Banking







SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




LLOYDS BANK PLC,
as Term Lender
 
 
 
By:
/s/ Kamala Basdeo
Name: Kamala Basdeo
Title: Assistant Manager
 
Transaction Execution
 
Category A
 
B002
 
 
 
 
By:
/s/ Jennifer Larrow
Name: Jennifer Larrow
Title: Assistant Manager
 
Transaction Execution
 
Category A
 
L003









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




C.M. LIFE INSURANCE COMPANY,
as Term Lender
 
 
 
By:
/s/ Richard Randall
Name: Richard Randall
Title: Attorney
 
 
 
 
By:
/s/ Alec Montgomery
Name: Alec Montgomery
Title: Attorney









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY,
as Term Lender
 
 
 
By:
/s/ Richard Randall
Name: Richard Randall
Title: Attorney
 
 
 
 
By:
/s/ Alec Montgomery
Name: Alec Montgomery
Title: Attorney





SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this consent letter to be
executed by their respective officers as of the day and year first above
written.




MIZUHO BANK, LTD.,
as Term Lender and Working Capital Lender
By:
/s/ Brian Caldwell
Name: Brian Caldwell
Title: Managing Director











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




MORGAN STANLEY BANK, N.A.,
as Term Lender
 
 
 
By:
/s/ Jack Kuhns
Name: Jack Kuhns
Title: Authorized Signatory









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




MORGAN STANLEY SENIOR FUNDING,
INC.,
as Term Lender
 
 
 
By:
/s/ Jack Kuhns
Name: Jack Kuhns
Title: Vice President







SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




RAYMOND JAMES BANK, N.A.,
as Term Lender
 
 
 
By:
/s/ Robert F. Moyle
Name: Robert F. Moyle
Title: Managing Director









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




ROYAL BANK OF CANADA,
as Term Lender
 
 
 
By:
/s/ Jason S. York
Name: Jason S. York
Title: Authorized Signatory



















SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




SIEMENS FINANCIAL SERVICES, INC.,
as Term Lender
 
 
 
By:
/s/ Patrick N. Riley
Name: Patrick N. Riley
Title: Vice President
 
 
 
 
By:
/s/ Steven Kanaplue
Name: Steven Kanaplue
Title: Vice President

















SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




STANDARD CHARTERED BANK,
as Term Lender
 
 
 
By:
/s/ Taimur Baig
Name: Taimur Baig
Title: Executive Director
 
 
 
 
By:
/s/ Stephen Hackett
Name: Stephen Hackett
Title: MD







SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




SUMITOMO MITSUI BANKING
CORPORATION,
as Term Lender and Working Capital Lender
 
 
 
By:
/s/ Juan Kreutz
Name: Juan Kreutz
Title: Managing Director











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.,
as Term Lender
 
 
 
By:
/s/ Saad Iqbal
Name: Saad Iqbal
Title: Managing Director











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




THE IYO BANK, LTD.,
as Term Lender
 
 
 
By:
/s/ Yasuji Fujita
Name: Yasuji Fujita
Title: Executive Officer









SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Term Lender
 
 
 
By:
/s/ Larry Robinson
Name: Larry Robinson
Title: Managing Director



















SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this consent letter to be duly
executed and delivered as of the day and year first above written.




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
as Term Lender and Working Capital Lender
 
 
 
By:
/s/ Alfredo Brahim
Name: Alfredo Brahim
Title: Director
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
as Working Capital Facility Agent, as Senior
Creditor Group Representative for the
Working Capital Lenders, and as Designated
Voting Party for the Working Capital Lenders
 
 
 
 
By:
/s/ Alfredo Brahim
Name: Alfredo Brahim
Title: Director











SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this consent letter to be
executed by their respective officers as of the day and year first above
written.




SOCIÉTÉ GÉNÉRALE,
as Term Lender
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director
 
 
 
 
 
 
SOCIÉTÉ GÉNÉRALE,
as Term Loan Facility Agent, as Senior
Creditor Group Representative for the Term
Lenders, and as Designated Voting Party for
the Term Lenders
 
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director
 
 
 
 
 
 
SOCIÉTÉ GÉNÉRALE,
as Intercreditor Agent
 
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director







SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------





ACKNOWLEDGED:




CHENIERE CORPUS CHRISTI
HOLDINGS, LLC, as the Company
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
CORPUS CHRISTI LIQUEFACTION,
LLC, as Guarantor
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
CHENIERE CORPUS CHRISTI
PIPELINE, L.P., as Guarantor
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
CORPUS CHRISTI PIPELINE GP, LLC,
as Guarantor
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer







SIGNATURE PAGE TO NGPL PRECEDENT AGREEMENT CONSENT

--------------------------------------------------------------------------------






Exhibit A
Natural Gas Pipeline Company of America Precedent Agreement











--------------------------------------------------------------------------------























PRECEDENT AGREEMENT


By and Between


NATURAL GAS PIPELINE COMPANY OF AMERICA LLC
and
CORPUS CHRISTI LIQUEFACTION, LLC


Dated: __________





























--------------------------------------------------------------------------------






Table of Contents


1.
EFFECTIVE DATE, TERM AND BINDING EFFECT OF PRECEDENT AGREEMENT
2


2.
FIRM SERVICE
2


 
A.
Service.
2


 
B.
Term.
3


 
C.
Transportation Quantity and Primary Points
3


 
D.
Reserved
4


 
E.
Primary Receipt and Delivery Points.
4


 
F.
Firm Service Rates.
4


 
G.
Delivery Pressure.
5


3.
SHIPPER OBLIGATIONS
5


 
A.
Shipper Internal Approvals.
5


 
B.
Support for Transporter’s Regulatory Filings.
6


 
C.
Interconnect Costs.
6


 
D.
Shipper’s Creditworthiness.
6


 
i.
Creditworthiness Defined
6


 
ii.
Requested Credit Evaluation
7


 
iii.
Credit Assurances
8


 
E.
Development Costs.
9


 
F.
Right to Seek Rehearing, Appeal, or Judicial Review.
10


4.
TRANSPORTER OBLIGATIONS
10


 
A.
Transporter Internal Approvals.
10


 
B.
Transporter Regulatory Authorizations.
10


 
i.
Obligation to Seek Transporter Regulatory Authorizations
10


 
ii.
Right to Seek Rehearing, Appeal, or Judicial Review
10


 
C.
Transporter’s Obligation to Proceed with the Project.
11


 
D.
Transportation Prior to Commencement Date.
11


5.
CONDITIONS PRECEDENT
11


 
A.
Transporter Conditions Precedent.
11


 
i.
Shipper Internal Approvals
11


 
ii.
Transporter Internal Approvals
11


 
iii.
Shipper FID Notice
12


 
iv.
Shipper’s Failure to Furnish Acceptable Credit Assurance
12


 
v.
Transporter’s Failure to Obtain Transporter Regulatory Authorizations
12







--------------------------------------------------------------------------------





 
vi.
Shipper Execution of the FTS Agreement
13


 
B.
Other Transporter Termination Rights.
13


 
i.
Project Becomes Uneconomic
13


 
C.
Shipper Conditions Precedent.
13


 
i.
Shipper Internal Approvals
14


 
ii.
Shipper FID Notice
14


 
iii.
Transporter Internal Approvals
14


 
D.
Other Shipper Termination Rights.
14


 
i.
Transporter’s Failure to Accept FERC Certificate
14


 
ii.
Transporter’s Failure to Place the Project Facilities In Service
15


6.
DELIVERY AND EXECUTION OF FTS AGREEMENT
16


 
A.
Delivery of FTS Agreement for Execution.
16


 
B.
Execution of FTS Agreement by Shipper.
16


 
C.
Execution of FTS Agreement by Transporter.
17


7.
FURTHER ASSURANCES.
17


8.
NOTICES.
17


9.
ASSIGNMENT.
17


10.
MISCELLANEOUS.
18


 
A.
Modification.
18


 
B.
Choice of Law.
18


 
C.
Term.
19


 
D.
No Waivers.
19


 
E.
Breach and Remedies.
19


 
F.
Agreement Subject to Regulatory Authorities.
19


 
G.
Severability.
19


 
H.
No Presumption Against Drafter.
20


 
I.
Confidentiality.
20


 
J.
Whole Agreement.
20


 
K.
Execution of Agreement.
21







ii



--------------------------------------------------------------------------------






PRECEDENT AGREEMENT
This Precedent Agreement (“Precedent Agreement”) is made and entered into
effective as of _____________________ (“Effective Date”), by and between NATURAL
GAS PIPELINE COMPANY OF AMERICA LLC (“Transporter” or “Natural”), a Delaware
limited liability company, and CORPUS CHRISTI LIQUEFACTION, LLC (“Shipper”), a
Delaware limited liability company.


WHEREAS, Transporter and Shipper may be referred to individually as a “Party” or
collectively as the “Parties”;


WHEREAS, Transporter owns and operates an interstate natural gas transmission
pipeline system consisting of the Amarillo mainline (“Amarillo Line”), the Gulf
Coast mainline (“Gulf Coast Line”), and the A/G Line (defined below), which
connects the Amarillo Line and the Gulf Coast Line. The Amarillo Line extends
from gas producing areas in North Central Texas, Southwest Texas, Southeast New
Mexico, Southwest Oklahoma, and the Panhandle areas of Texas and Oklahoma
through the States of New Mexico, Texas, Oklahoma, Kansas, Nebraska, Iowa, and
Illinois, terminating at points in and near the Chicago metropolitan area. The
Gulf Coast Line extends from the offshore and onshore gas producing areas of
South Louisiana and the Gulf Coast of Texas through the States of Louisiana,
Texas, Arkansas, Missouri, and Illinois, terminating at points in and near the
Chicago metropolitan area, which are in common with the terminal points of the
Amarillo Line. The “A/G Line” is an interconnection between the Amarillo Line
and the Gulf Coast Line, runs from Carter County, Oklahoma, to Cass County,
Texas. Transporter’s Amarillo Line, Gulf Coast Line, and A/G Line shall be
referred to collectively as “Transporter’s System”;


WHEREAS, to meet the market need for new service to shippers, including Shipper,
that desire to receive gas from existing pipeline interconnects on the Gulf
Coast Line for transportation to new and existing delivery points, while
maintaining the ability to serve existing firm commitments on the Gulf Coast
Line (“GC Phase II Project”), Transporter proposes to construct facilities to
create additional southbound capacity on the Gulf Coast Line from the Alliance
Joliet Interconnect (Pin # 37207) (“Alliance interconnect) to the Corpus Christi
Liquefaction Interconnect (Pin # 48934) (such path, as described herein, the
“Project Path”) by (i) modifying certain of Transporter’s existing compressor
stations to provide bi-directional capability to enable delivery of gas under a
firm service agreement to points on Transporter’s South Texas Segment; and (ii)
adding piping and regulation to enable gas to move southward along the Project
Path (as described herein as the “Project Facilities”);


WHEREAS, Transporter intends to file an application for a certificate of public
convenience and necessity from the Federal Energy Regulatory Commission
(“Commission” or “FERC”) to construct and operate the Project Facilities;


WHEREAS, Shipper is developing plans for and proposes to construct Train 3 at
the Corpus Christi LNG terminal (“LNG Terminal”) which is located in San
Patricio County, Texas; and




1



--------------------------------------------------------------------------------





WHEREAS, this Precedent Agreement has been executed as evidence of the agreement
between Transporter and Shipper, that upon satisfaction of the conditions
precedent set forth in this Precedent Agreement, the parties will execute the
Firm Transportation Service Agreement, (“FTS Agreement”) substantially in the
form set forth in Rate Schedule FTS of Transporter’s FERC Gas Tariff attached as
Attachment A hereto, which includes a Negotiated Rate Agreement (“NRA”),
pursuant to which firm interstate natural gas transportation service will be
provided by Transporter to Shipper in accordance with the provisions of this
Precedent Agreement;


WHEREAS, the commitment provided by Shipper pursuant to this Precedent Agreement
will be used as support for the construction and operation of the GC Phase II
Project, in accordance with Transporter’s FERC Gas Tariff and the FERC’s
regulations, as applicable, Transporter conducted an open season for the Firm
Service (defined below) (“GC Phase II Project Open Season”), as posted on May
10, 2016, and this Precedent Agreement is the result of that process;


WHEREAS, Shipper acknowledges that the provision by Transporter of the Firm
Service as requested by Shipper will require Transporter to construct and/or
acquire the Project Facilities; and


WHEREAS, Transporter and Cheniere Corpus Christi Pipeline, L. P. intend to
revise the existing Interconnect Agreement between the parties, if and as
necessary, to enable Shipper’s receipt of this additional natural gas from
Transporter at Shipper’s primary delivery point (the “Corpus Christi
Liquefaction Interconnect).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Transporter and Shipper agree as follows:


1.
Effective Date, Term and Binding Effect of Precedent Agreement



A.
This Precedent Agreement shall become effective on the Effective Date and shall
remain in effect until the earlier of: (i) the Commencement Date of the FTS
Agreement as defined in Section 2(B), below, or (ii) either Shipper’s or
Transporter’s exercise of its rights to terminate this Precedent Agreement
pursuant to the terms herein.



B.
Shipper acknowledges that it has responded to the Open Season, and pursuant to
the terms of the Open Season, Transporter has tendered this Precedent Agreement
to Shipper. Execution of this Precedent Agreement by Transporter shall
constitute Transporter’s award of Shipper’s MDQ to Shipper in accordance with
the terms of the Open Season.





2.
Firm Service



A.
Service.





2



--------------------------------------------------------------------------------





Transporter shall provide to Shipper firm service in accordance with the rates,
terms and conditions set forth in the Tariff and in the FTS Agreement executed
by the Parties and all exhibits thereto ("Firm Service"). Shipper shall provide
to Transporter written notice no later than five (5) business days after having
reached the Final Investment Decision (“FID”) to proceed with Train 3 (“FID
Notice”). To the extent Shipper has achieved FID by December 31, 2018, Shipper
shall be obligated to take, and Transporter shall be obligated to provide, Firm
Service in accordance with the provisions contained herein.


B.
Term.



Shipper agrees to receive Firm Service under the FTS Agreement for a Primary
Term (“Primary Term”) of twenty (20) years beginning on the earlier of (i) the
date of the first commercial operations of the third train of the LNG Terminal,
which shall be no earlier than September 1, 2021; or (ii) March 1, 2022
(“Commencement Date”); provided that Transporter is able to provide the
contemplated Firm Service to Shipper on the Commencement Date consistent with
the terms and conditions of this Precedent Agreement. Shipper shall provide
written notice to Transporter of the expected date of first commercial
operations of the third train of the LNG Terminal no later than fifteen (15)
days before such date. Shipper shall have the right (a “Term Extension Right”)
to extend the Primary Term for all of Shipper’s MDQ for five (5) years at the
then-effective Firm Service Rates set forth in Section 2(F) below (“Extension
Rate”). Shipper can exercise this Term Extension Right at any time during the
Primary Term by providing written notice to Transporter no later than twelve
(12) months prior to the expiration of the Primary Term. Shipper shall have the
right to further extend the term for an additional five (5) years, at the
Extension Rate, by providing written notice to Transporter no later than twelve
(12) months prior to the expiration of the then-effective term. Failure by
Shipper to exercise a Term Extension Right in accordance with the foregoing
conditions shall result in expiration of the FTS Agreement at the end of the
Primary Term or extended term then in effect, as applicable and Shipper shall
have no further unilateral rights to acquire capacity at the rates specified
herein absent agreement otherwise with Transporter. At the end of the Primary
Term or extended term, as applicable, Shipper shall be entitled to a contractual
right of first refusal consistent with Section 22 of Transporter’s Tariff.


C.
Transportation Quantity and Primary Points.



Shipper agrees to receive Firm Service in the quantity and at the primary
receipt and delivery points set forth below. The FTS Agreement shall provide for
an MDQ of 300,000 Dth/d.




3



--------------------------------------------------------------------------------





D.
Reserved



E.
Primary Receipt and Delivery Points.



1)
The Primary Receipt Point quantities shall be as follows:



PIN #
Meter Name
County
ST
Zone
MDQ
(Dth)
37207
Alliance Joliet
Grundy
IL
9
300,000



2)
Primary Delivery Point(s)



The Primary Delivery Point quantities shall be as follows:


Pin #
Meter Name
County
ST
Zone
 MDQ
(Dth)
48934
CCCPL/Sinton San Patricio
San Patricio
TX
4
300,000



F.
Firm Service Rates.

  
(i)
For Firm Service under the FTS Agreement during the Primary Term and to the
extent applicable during an extended term entered in accordance with this
Section 2, Shipper shall pay a “Negotiated Base Reservation Rate” per Dth of
MDQ, per month, of $13.6875.



(ii)
In addition to the Negotiated Base Reservation Rate, and unless otherwise
agreed, Shipper shall pay Transporter’s applicable maximum Tariff Commodity Rate
as may be revised from time to time (“Commodity Rate”); authorized and
unauthorized overrun charges; and all other applicable rates, charges,
surcharges, and penalties of any nature set forth in the Tariff.



(iii)
Fuel and GLU Percentage: Shipper shall pay a negotiated Fuel and GLU Percentage
based on the receipt and delivery points of volumes transported by Shipper, as
well as the physical gas flow direction on Transporter’s Gulf Coast Line. For
the purpose of the calculations to be made under this provision, physical gas
flow direction (north or south) on Transporter’s Gulf Coast pipeline shall be
determined daily by analyzing the flow direction of the gas using appropriate
measurement equipment (“Check Meter”) in or around White County, AR.



(1)
For all volumes that are transported by Shipper from receipt points north of the
Check Meter to delivery points south of the Check Meter, Shipper shall pay a
negotiated Fuel and GLU Percentage which shall be established



4



--------------------------------------------------------------------------------





for each January 1 through December 31 time period (“Calendar Year”), or portion
thereof, that occurs during the Negotiated Rate Term. Such negotiated Fuel and
GLU Percentage shall be determined based upon the number of days gas flowed
south through the Check Meter during the period of November 1 through October 31
of the prior year (“Fuel Determination Period”). By November 15 of each Calendar
Year, Transporter will notify Shipper of the direction of flow through the Check
Meter for each day of the Fuel Determination Period. If on 50% or more of the
days in a Fuel Determination Period physical gas flowed south at the Check
Meter, Shipper shall pay a negotiated Fuel and GLU Percentage equal to the
greater of 2.90% per Dth or the applicable Fuel and GLU Percentage set forth in
Transporter’s Tariff during the upcoming Calendar Year. If on more than 50% of
the days in a Fuel Determination Period physical gas did not flow south at the
Check Meter, then, during the upcoming calendar year the Shipper shall pay a
negotiated Fuel and GLU Percentage equal to the applicable Fuel and GLU
Percentage set forth in Transporter’s Tariff.


If Transporter’s Fuel Cost Recovery and Transparency provision as described in
Article III of the Stipulation and Agreement of Settlement in Docket No.
RP17-303-000 is revised after July 1, 2022, to reflect a newly determined Fuel
and GLU recovery matrix based on a system-wide evaluation of fuel consumption
that includes the firm capacity under this Agreement, then Shipper shall pay the
applicable Fuel and GLU Percentage(s) set forth in Transporter’s Tariff.


(2)
For all other volumes transported by Shipper not covered by Section
2(F)(iii)(1), Shipper shall pay a negotiated Fuel and GLU Percentage equal to
the applicable Fuel and GLU Percentage set forth in Transporter’s Tariff from
time to time.



(3)
Upon request, Transporter shall provide reasonable supporting information
related to the calculation of the physical gas flow of Transporter’s Gulf Coast
Line. If a question or controversy arises from Transporter’s reasonable
supporting information, it shall be the subject of a meeting between the Parties
to negotiate, in good faith, a resolution of such dispute

  
G.
Delivery Pressure.

Transporter shall use commercially reasonable efforts to deliver gas to Shipper
at the Primary Delivery Point at a pressure no less than 700 psig.


3.
Shipper Obligations



A.
Shipper Internal Approvals.





5



--------------------------------------------------------------------------------





Shipper shall provide written notice to Transporter that Shipper has received
all approvals of the transactions contemplated in this Precedent Agreement,
subject to the conditions contained herein, from its governing board of
directors (“Shipper Internal Approvals”) on or before March 7, 2018.


B.
Support for Transporter’s Regulatory Filings.



Shipper agrees to intervene and file comments in support of Transporter’s FERC
Certificate Application and Transporter’s filing of Shipper’s Negotiated Rate
Agreement, and in any other regulatory proceeding related to the GC Phase II
Project in which Transporter may reasonably request Shipper’s support provided
such filing is materially consistent with this Precedent Agreement.


C.Interconnect Costs.


The Parties acknowledge that the cost responsibility for any required
modifications to the Corpus Christi Pipeline Interconnect will be set forth in
the Interconnect Agreement.


D.
Shipper’s Creditworthiness.



In exchange for Transporter’s execution of this Agreement, the Service
Agreement, and any other related agreements, Shipper shall satisfy the following
credit assurance provisions, as of the date that is ninety (90) days after
Transporter’s acceptance of the FERC Certificate (“Credit Support Date”), and
shall thereafter have a continuing obligation to satisfy the credit assurance
provisions of this Agreement throughout the term of this Agreement, the Firm
Agreement, the Negotiated Rate Agreement, and any other related agreements as
may be in effect from time to time.
i.
Creditworthiness Defined



Shipper or its Guarantor shall be deemed creditworthy if:


(1)
Shipper’s or Guarantor’s (i) senior unsecured debt is rated BBB- or better by
Standard & Poor’s Corporation (“S&P”) or Baa3 or better by Moody’s Investor
Service (“Moody’s”); (ii) issuer rating is BBB- or better from S&P or Baa3 or
better from Moody’s; or (iii) senior secured debt is rated BBB- or better by
S&P or Baa3 or better by Moody’s, applicable only in the case where the Shipper
or Guarantor has substantially only senior secured debt in its debt capital
structure; and



(2)
To the extent Shipper’s or Guarantor’s qualifying ratings determined in Section
3(D)(i)(1) is BBB- by S&P and/or Baa3 by Moody’s, then



6



--------------------------------------------------------------------------------





Shipper’s short-term and long-term credit outlooks must not be negative.


The credit requirements set forth in Sections 3(D)(i)(1) and 3(D)(i)(2) shall be
referred to collectively as the “Minimum Credit Rating Standards”.


Subject to Section 3(D)(ii) below, if Shipper does not meet the Minimum Credit
Rating Standards, Shipper shall be deemed uncreditworthy.
ii.
Requested Credit Evaluation

If Shipper does not meet the Minimum Credit Rating Standards, then Shipper may
request that Transporter evaluate its creditworthiness based upon Shipper’s
obligations in this Agreement relative to Shipper’s current and future ability
to meet its obligations (“Requested Credit Evaluation”). To enable Transporter
to perform a Requested Credit Evaluation, Shipper shall provide, at
Transporter’s request, credit-related information including, but not limited to,
the following:


(1)
Audited financial statements;



(2)
The most recent available interim financial statements, with an attestation by
Shipper’s Chief Financial Officer that such statements constitute a true,
correct, and fair representation of Shipper’s financial condition prepared in
accordance with United States Generally Accepted Accounting Principles or
equivalent;



(3)
List of affiliates, parent companies, and subsidiaries;



(4)
Publicly available credit reports from credit and bond rating agencies;



(5)
Private credit ratings, if obtained by the Shipper;



(6)
Statement of legal composition;



(7)
Shipper must not be operating under any chapter of the bankruptcy laws and must
not be subject to liquidation or debt reduction procedures under state laws and
there must not be pending any petition for involuntary bankruptcy. An exception
may be made for a Shipper who is a debtor in possession operating under Chapter
XI of the Federal Bankruptcy Act if Transporter is assured that the service
billing will be paid promptly as a cost of administration under the federal
court’s jurisdiction, based on a court order in effect, and if the Shipper is
continuing and continues in the future actually to make payment;



7



--------------------------------------------------------------------------------







(8)
Whether Shipper is subject to any lawsuits or judgments outstanding which could
materially impact its ability to remain solvent; and



(9)
Any other information Shipper deems relevant and which Shipper is willing to
provide.



Following the Requested Credit Evaluation, Transporter shall decide, in its sole
discretion: (a) whether, despite the fact that Shipper does not satisfy the
Minimum Credit Rating Standards, Transporter will agree to consider Shipper
creditworthy for purposes of this Agreement; or, (b) whether Transporter will
agree to reduce the amount of collateral support otherwise required to be
provided by Shipper pursuant to Section 3(D)(iii).
iii.
Credit Assurances

If Shipper does not meet the Minimum Credit Rating Standards then, beginning on
the Credit Support Date and continuing through the eighth (8th) anniversary of
the Commencement Date, Shipper shall provide to Transporter credit assurance in
an amount equal to twelve (12) months of reservation charges in the form of: (i)
a guaranty, in a form reasonably acceptable to Transporter, from a guarantor
that meets the Minimum Credit Rating Standards set forth in Section 3(D)(i);
(ii) an irrevocable standby letter of credit, from a U.S. banking institution or
foreign banking institution with a branch office located in the United States,
in each case having assets of at least US$10 billion and a senior unsecured debt
rating or issuer rating of A- or better from S&P and A3 or better from Moody’s;
or (iii) a cash security deposit.


The credit assurance to be provided to Transporter pursuant to this Section
3(D)(iii) shall continue in effect until (i) Shipper satisfies the Minimum
Credit Rating Standards, (ii) the execution of a credit agreement to replace
this provision, or (iii) the eighth (8th) anniversary of the Commencement Date,
and full payment of all outstanding balances and charges and resolution of any
asserted claims with respect thereto has been made by Shipper. After expiration
of such period of time, the credit provisions of Transporter’s Tariff shall
apply to Shipper.


iv.
Return of Credit Assurance



Transporter shall return to Shipper any credit assurance provided to Transporter
pursuant to Section 3(D)(iii) in the event that, (i) Transporter terminates this
Agreement under Section 5(A)(iv), (ii) Shipper terminates this Agreement under
Section 5(C)(iii) or, (iii) the amount of credit assurance provided exceeds the
amount required.


8



--------------------------------------------------------------------------------







E.
Development Costs.



If prior to the Commencement Date Transporter terminates this Agreement under
Sections 5(A)(iv) or 5(A)(vi) or Shipper terminates this Agreement under Section
5(D)(iii) , then Shipper shall pay Transporter the actual costs reasonably
incurred and/or committed by Transporter for the development of the Project
(“Development Costs”). The Development Costs shall include, but shall not be
limited to, all costs associated with the following activities: (i)
participating in the FERC pre-filing process; (ii) preparing and filing
Transporter’s application for a FERC Certificate; (iii) developing, designing,
surveying, and performing studies to define the scope of the Project; (iv)
developing the design and engineering of the Project Facilities; (v) preparing
all drawings, maps, reports, and schedules necessary to be included in
Transporter’s application for the FERC Certificate; (vi) contacting and meeting
with any and all stakeholders to gain support for, or to appease opposition to,
the Project; (vii) preparing, filing, and processing all relevant applications
for Transporter Regulatory Authorizations; (viii) identifying the suitability of
the property on which the Project Facilities will be constructed and any
construction areas that will be needed as part of the Project; and (ix)
acquisition of equipment and materials for the construction any portion of the
Project Facilities.


To the extent that Shipper owes Transporter for Development Costs as provided in
this Section 3(E), not later than ninety (90) days following the termination of
this Agreement, Transporter shall deliver an invoice (“Invoice”) to Shipper for
all Development Costs incurred in accordance with the terms hereof. The Invoice
shall set forth all charges and credits (in United States Dollars) summarized by
appropriate classifications indicating the nature of the charges. Within thirty
(30) days after the receipt of the Invoice, Shipper shall pay Transporter all
Development Costs set forth in the Invoice. To the extent Transporter, using
commercially reasonable efforts, is able to mitigate any of the Development
Costs during a period of time that extends six (6) months from the date this
Precedent Agreement is terminated (“Mitigation”), Transporter shall provide a
credit to Shipper for any such Mitigation which shall include an adjustment to
the costs incurred by Transporter for the Mitigation.     


If Shipper is required to reimburse Transporter for Development Costs, then
Shipper shall have the right, upon at least five (5) business days prior written
notice to Transporter, to audit books and records of Transporter relating to the
Development Costs. Any such audit shall be conducted during normal business
hours and at Shipper’s sole expense. Shipper shall have six (6) months after the
date of receipt of an invoice for its share of the Development Costs (but in any
event Shipper shall have at least three (3) months after Transporter closes its
books with respect thereto) in which to complete such an audit and submit claims
under this provision.
 


9



--------------------------------------------------------------------------------





F.
Right to Seek Rehearing, Appeal, or Judicial Review.



Nothing contained herein shall prevent Shipper from (i) seeking rehearing,
appeal, or judicial review of any unfavorable term or condition contained in any
Transporter Regulatory Authorization, including the FERC Certificate, (ii)
filing an intervention, protest, request for rehearing or seeking judicial
review of any Transporter filing not specifically related to the GC Phase II
Project or (iii) opposing or refusing to support any applications and filings by
Transporter to the extent such applications or filings conflict with or are not
materially consistent with the terms of this Precedent Agreement.


4.
Transporter Obligations

A.
Transporter Internal Approvals.

Transporter shall provide written notice to Shipper that Transporter has
received all approvals from its executive management and/or board of directors
necessary to fulfill the Transporter’s obligations of this Precedent Agreement,
the FTS Agreement, and all other agreements contemplated hereby, subject to the
conditions contained herein, (“Transporter Internal Approvals”) on or before
March 7, 2018.


B.
Transporter Regulatory Authorizations.

i.
Obligation to Seek Transporter Regulatory Authorizations

Upon Transporter’s receipt of (i) all Transporter Internal Approvals, (ii)
Shipper’s FID Notice, and (iii) written notice pursuant to Section 3(A) that
Shipper has received all Shipper Internal Approvals, Transporter shall use
commercially reasonable efforts and shall proceed with due diligence to obtain
all necessary and final authorizations, consents, and approvals, including all
necessary and final authorizations from federal, state, and local authorities
having jurisdiction, including but not limited to those of the Commission,
including applicable certificates of public convenience and necessity (“FERC
Certificate”), and of any state or federal court in which Transporter seeks to
exercise eminent domain or otherwise obtain rights or access to land
(collectively, the “Transporter Regulatory Authorizations”), on terms and
conditions consistent with this Precedent Agreement and acceptable to
Transporter in its reasonable sole discretion, to install, construct, and secure
the Project Facilities and to render the proposed Firm Service pursuant to the
terms and conditions specified herein. Transporter shall provide written notice
to Shipper within ten (10) business days of its acceptance of the FERC
Certificate.
ii.
Right to Seek Rehearing, Appeal, or Judicial Review





10



--------------------------------------------------------------------------------





Nothing contained herein shall prevent Transporter from filing, amending, or
prosecuting applications for any Transporter Regulatory Authorizations that it
requires hereunder or seeking rehearing, appeal, or judicial review of any
unfavorable term or condition contained in any Transporter Regulatory
Authorization, including the FERC Certificate.


C.
Reserved.



D.
Transportation Prior to Commencement Date.



Transporter shall negotiate in good faith to provide transportation services to
Shipper prior to the Commencement Date, on mutually agreeable terms and
conditions.


5.
Conditions Precedent

A.
Transporter Conditions Precedent.

Notwithstanding anything else in this Agreement to the contrary, Transporter’s
obligation to construct, own, operate, and/or acquire the Project Facilities,
and to render the Firm Service is subject to the fulfillment or waiver by
Transporter of each of the following conditions precedent (each a “Transporter
Condition Precedent” and collectively the “Transporter Conditions Precedent”):
i.
Shipper Internal Approvals



Shipper shall have provided written notice to Transporter on or before March 7,
2018, that Shipper has obtained all Shipper Internal Approvals.


If this Transporter Condition Precedent has not been satisfied or waived in
writing by Transporter by March 14, 2018, then Transporter shall have the right
to terminate this Precedent Agreement without liability to Shipper by giving
written notice to Shipper at any time after such date, but prior to the actual
satisfaction of this Transporter Condition Precedent.
ii.
Transporter Internal Approvals



Transporter shall have provided written notice to Shipper on or before March 7,
2018, that Transporter has obtained all Transporter Internal Approvals.


If this Transporter Condition Precedent has not been satisfied or waived in
writing by Transporter by March 14, 2018, then Transporter shall have the right
to terminate this Precedent Agreement without liability to Shipper by giving
written notice to Shipper at any time after such date, but prior to the actual
satisfaction of this Transporter Condition Precedent.


11



--------------------------------------------------------------------------------





iii.
Shipper FID Notice



Shipper shall have provided written notice to Transporter on or before December
31, 2018, that Shipper has achieved FID.


If this Transporter Condition Precedent has not been satisfied or waived in
writing by Transporter by January 7, 2019, then Transporter shall have the right
to terminate this Precedent Agreement without liability to Shipper by giving
written notice to Shipper at any time after such date, but prior to the actual
satisfaction of this Transporter Condition Precedent.


iv.
Shipper’s Failure to Furnish Acceptable Credit Assurance



Shipper shall have satisfied the credit requirements set forth in Section 3(D)
of this Agreement.


If Shipper is not creditworthy and fails to demonstrate or furnish acceptable
credit assurances as required by Section 3(D)(iii) within ten (10) business days
of receipt of written notice of such failure from Transporter, then Transporter
shall, in addition to any other remedy available under this Precedent Agreement,
have the right to terminate this Precedent Agreement, the FTS Agreement, and any
other related agreements in accordance with the terms of Transporter’s Tariff
upon thirty (30) days written notice to Shipper.
v.
Transporter’s Failure to Obtain Transporter Regulatory Authorizations



All Transporter Regulatory Authorizations necessary to construct and secure the
Project Facilities and to render the proposed Firm Service pursuant to the terms
and conditions specified herein shall be satisfactory to Transporter, in
Transporter’s reasonable sole discretion.


If this Transporter Condition Precedent has not been satisfied or waived in
writing by Transporter, then Transporter shall have the right to terminate this
Agreement without liability to Shipper upon ninety (90) days’ prior written
notice to Shipper; provided, however, that any such notice of termination must
be provided within thirty (30) days of the event giving rise to Transporter’s
right to terminate hereunder. If notice of termination is provided by
Transporter pursuant to this Section 5(A)(v), the Parties shall attempt in good
faith to negotiate an amendment to this Precedent Agreement to accomplish the
Parties’ respective business objectives; provided, however, that such obligation
to negotiate in good faith shall not require either Party to consent to
modifications to this Precedent Agreement. This Precedent Agreement shall
terminate on the date set forth in Transporter’s notice of


12



--------------------------------------------------------------------------------





termination unless prior to such date: (1) a change to the Transporter
Regulatory Authorizations renders them satisfactory to Transporter; (2) the
Parties otherwise mutually agree to an amendment to this Precedent Agreement;
(3) the Parties agree in writing to extend the negotiation period; or (4)
Transporter withdraws its previously submitted notice to terminate.
vi.
Shipper Execution of the FTS Agreement



Shipper shall have executed the FTS Agreement as required by Section 6(B) of
this Agreement.


If this Transporter Condition Precedent shall not have been satisfied or waived
in writing by Transporter, then Transporter shall have the right to terminate
this Precedent Agreement by giving written notice to Shipper at any time after
the date by which Shipper is required to execute the FTS Agreement pursuant to
Section 6(B) of this Precedent Agreement, but prior to the actual satisfaction
of this Transporter Condition Precedent.


B.
Other Transporter Termination Rights.

i.
Project Becomes Uneconomic

If at any time prior to Transporter’s acceptance of the FERC Certificate,
Transporter determines, in its reasonable sole discretion, that all or any
applicable portion of the Project would not be economic, then Transporter shall
have the right to terminate this Precedent Agreement and/or the FTS Agreement,
as applicable, without liability to Shipper. To exercise its right to terminate
pursuant to this Section 5(B)(i), Transporter shall provide written notice to
Shipper that the Precedent Agreement and/or FTS Agreement, as applicable, shall
terminate on a date set by Transporter, which date shall not be earlier than
thirty (30) days or later than sixty (60) days following the date on which such
notice is provided to Shipper. This Precedent Agreement and/or the FTS
Agreement, as applicable, shall terminate, without either Party being liable to
the other, on the date set by Transporter unless (a) Transporter, in writing,
withdraws such notice of termination, or (b) the Parties, in writing, enter into
a mutually acceptable amendment to this Precedent Agreement and/or the FTS
Agreement.


C.
Shipper Conditions Precedent.

Notwithstanding anything else in this Precedent Agreement to the contrary,
Shipper’s obligation to execute the FTS Agreement is subject to the fulfillment
or waiver by Shipper of each of the following conditions precedent (each a
“Shipper Condition Precedent” and collectively the “Shipper Conditions
Precedent”):


13



--------------------------------------------------------------------------------





i.
Shipper Internal Approvals

On or before March 7, 2018, Shipper shall have obtained all Shipper Internal
Approvals.


If this Shipper Condition Precedent has not been satisfied or waived on or
before March 14, 2018, then Shipper shall have the right to terminate this
Precedent Agreement without liability to Transporter by giving written notice to
Transporter at any time after such date, but prior to the actual satisfaction of
this Shipper Condition Precedent.
ii.
Shipper FID Notice



Shipper shall have provided written notice to Transporter on or before December
31, 2018, if Shipper has achieved FID.


If this Shipper Condition Precedent has not been satisfied or waived in writing
by Shipper by January 7, 2019, then Shipper shall have the right to terminate
this Precedent Agreement without liability to Transporter by giving written
notice to Transporter at any time after such date, but prior to the actual
satisfaction of this Shipper Condition Precedent.


iii.
Transporter Internal Approvals



Transporter shall have provided written notice to Shipper, on or before March 7,
2018, that Transporter has obtained all Transporter Internal Approvals.


If this Shipper Condition Precedent has not been satisfied by Transporter or
waived in writing by Shipper on or before March 14, 2018, then Shipper shall
have the right to terminate this Precedent Agreement without liability to
Transporter by giving written notice to Transporter at any time after such date,
but prior to the actual satisfaction of this Shipper Condition Precedent.


D.
Other Shipper Termination Rights.

i.
Transporter’s Failure to Accept FERC Certificate



On or before February 28, 2021, Transporter shall have accepted the FERC
Certificate to install, construct, acquire and/or secure the Project Facilities
and to provide the proposed Firm Service pursuant to the terms and conditions
specified herein.


If this milestone has not been satisfied or waived in writing by Shipper, then
Shipper shall have the right to terminate this Precedent Agreement and the FTS
Agreement without Shipper having any liability to Transporter upon


14



--------------------------------------------------------------------------------





ninety (90) days’ prior written notice to Transporter. If notice of termination
is provided by Shipper pursuant to this Section 5(D)(i), the Parties shall
attempt in good faith during such ninety (90) day period to negotiate an
amendment to this Precedent Agreement to accomplish the Parties’ respective
business objectives; provided, however, that such obligation to negotiate in
good faith shall not require either Party to consent to modifications to this
Precedent Agreement. This Precedent Agreement shall terminate on the date set
forth in Shipper’s notice of termination unless prior to such date: (1) a change
to the FERC Certificate to install, construct, acquire and/or secure the Project
Facilities and to provide the proposed Firm Service pursuant to the terms and
conditions specified herein renders it satisfactory to Transporter; (2) the
Parties otherwise mutually agree to an amendment to this Precedent Agreement;
(3) the Parties agree in writing to extend the negotiation period; (4) Shipper
withdraws its previously submitted notice to terminate; or (5) Transporter cures
the failure to secure this milestone.
ii.
Transporter’s Failure to Place the Project Facilities In Service



If Transporter fails to complete the Project Facilities in order to provide the
Firm Service by February 28, 2023, then Shipper shall have the right to
terminate this Precedent Agreement and the FTS Agreement without Shipper having
any liability to Transporter upon ninety (90) days’ prior notice to Transporter
If this milestone has not been satisfied or waived in writing by Shipper, then
Shipper shall have the right to terminate this Precedent Agreement and the FTS
Agreement without Shipper having any liability to Transporter upon ninety (90)
days’ prior written notice to Transporter. If notice of termination is provided
by Shipper pursuant to this Section 5(D)(ii), the Parties shall attempt in good
faith during such ninety (90) day period to negotiate an amendment to this
Precedent Agreement to accomplish the Parties’ respective business objectives;
provided, however, that such obligation to negotiate in good faith shall not
require either Party to consent to modifications to this Precedent Agreement or
FTS Agreement. This Precedent Agreement and FTS Agreement shall terminate on the
date set forth in Shipper’s notice of termination unless prior to such date: (1)
the Parties otherwise mutually agree to an amendment to this Precedent Agreement
and FTS Agreement; (2) the Parties agree in writing to extend the negotiation
period; (3) Shipper withdraws its previously submitted notice to terminate; or
(4) Transporter cures the failure to secure this milestone.


iii.
    FERC Certificate Contains Material and Adverse Condition



If the FERC Certificate contains a term or condition that was not contained in
Transporter's FERC Certificate Application and which has a material and adverse
impact on the Shipper as determined by Shipper in its reasonable


15



--------------------------------------------------------------------------------





discretion (including if FERC issues an order rejecting any non-conforming
provision hereunder or accepts any such non-conforming provision subject to
condition or modification), then Shipper shall have the right to terminate this
Precedent Agreement and the FTS Agreement without Shipper having any liability
to Transporter upon notice to Transporter provided no later than ten (10) days
following the date the FERC Certificate is issued.


If notice of termination is provided by Shipper pursuant to this Section
5(D)(iii), then for a time period extending no longer than the twenty-ninth (29)
day following the date the FERC Certificate is issued, the Parties shall attempt
in good faith to negotiate an amendment to this Precedent Agreement and/or FTS
Agreement to accomplish the Parties’ respective business objectives; provided,
however, that such obligation to negotiate in good faith shall not require
either Party to consent to modifications to this Precedent Agreement and/or FTS
Agreement. Following such good-faith negotiation period and consistent with the
outcome of such efforts, Transporter shall either accept or reject the FERC
Certificate, or ask the Commission for additional time to so act. This Precedent
Agreement and FTS Agreement shall terminate on the date set forth in Shipper’s
notice of termination unless prior to such date: (1) the Parties otherwise
mutually agree to an amendment to this Precedent Agreement and/or FTS Agreement;
(2) the Parties agree in writing to extend the negotiation period; (3) Shipper
withdraws its previously submitted notice to terminate; or (4) Transporter cures
the material adverse condition in the FERC Certificate.


6.
Delivery and Execution of FTS Agreement.

A.
Delivery of FTS Agreement for Execution.

No later than sixty (60) days after Shipper’s notice to Transporter that it has
obtained all Shipper Internal Approvals pursuant to Section 3(A) and reached FID
pursuant to Section 2(A), Transporter shall deliver to Shipper for Shipper’s
execution, a FTS Agreement in a form substantially similar in all material
respects to Exhibit A hereto.


B.
Execution of FTS Agreement by Shipper.

Shipper shall be required to execute and return to Transporter the FTS Agreement
delivered by Transporter to Shipper pursuant to Section 6(A) of this Agreement
no later than ten (10) business days following receipt of the FTS Agreement.




16



--------------------------------------------------------------------------------





C.
Execution of FTS Agreement by Transporter.

Transporter shall be required to execute the FTS Agreement, returned to
Transporter by Shipper pursuant to Section 6(B) of this Agreement, no later than
ten (10) days following receipt of the executed FTS Agreement from Shipper.


7.
Further Assurances.

Transporter acknowledges and agrees that Shipper may assign, transfer, or
otherwise encumber, all or any of its rights, benefit and obligations under this
Precedent Agreement to lenders or their agents as security for its financing
obligations. If requested, Transporter shall execute, acknowledge and deliver a
consent for collateral assignment in substantially the form attached hereto as
Attachment B and an opinion of counsel to Transporter for the benefit of
Shipper’s financing parties in form and substance reasonably acceptable to
Transporter and Shipper’s financing parties.


8.
Notices.

Any notice and/or request provided for in this Precedent Agreement or any notice
either Party may desire to give to the other shall be transmitted in writing
(overnight delivery, U.S. Mail, or electronic mail) such that it is received
before 5 p.m. Central time on the due date.


Transporter:
Natural Gas Pipeline Company of America LLC
1001 Louisiana Street
Houston, TX 77002
Attn: Vice President, Business Management


Shipper:


Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, TX 77002
Attn: Contract Administration
E-mail: notices@cheniere.com
            
Notice shall be effective as of the date of confirmed receipt, or, in the
absence of confirmed receipt, as of the date actually received.


9.
Assignment.

Any entity that shall succeed by purchase, merger, consolidation, or other
transfer to the properties of either Transporter or Shipper, either
substantially or as an entirety, shall be entitled to the rights and shall be
subject to the obligations of its predecessor in interest under this Precedent
Agreement. Either Party may, without relieving itself of its obligations


17



--------------------------------------------------------------------------------





under this Precedent Agreement, assign any of its rights hereunder to a company
with which it is affiliated, but otherwise no assignment of this Precedent
Agreement or of any of the rights or obligations hereunder shall be made, unless
there first shall have been obtained the written consent thereto of the other
Party to this Agreement, which consent shall not be unreasonably withheld,
conditioned, or delayed. Notwithstanding the foregoing, prior to the
Commencement Date, Shipper shall be entitled to assign its rights under this
Precedent Agreement to any party that satisfies the credit requirements set
forth in Section 3 of this Precedent Agreement. The restrictions on assignment
contained in this Section 9 shall not in any way prevent either Party to this
Precedent Agreement from pledging or mortgaging its rights hereunder as security
for its indebtedness. Once the FTS Agreement is executed by both Parties, any
assignment of such FTS Agreement is subject to the terms and conditions of
Transporter’s Tariff and the terms of this provision shall no longer control.
The Parties agree to cooperate in the preparation and filing of all necessary
applications for authorizations related to any assignment conforming to this
Section 9 and, subject to the terms and conditions herein, agree to proceed with
due diligence to prosecute such application(s), if necessary.


10.
Miscellaneous.

A.
Modification.

No modification of the terms and provisions of this Agreement shall be made
except by the execution by both Parties of a written agreement.


B.
Choice of Law.

THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN ACCORDANCE WITH
AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS, EXCEPT THAT ANY CONFLICT OF
LAWS RULE OF THE STATE OF TEXAS THAT WOULD REQUIRE REFERENCE TO THE LAWS OF SOME
OTHER STATE OR JURISDICTION SHALL BE DISREGARDED. ANY DISPUTE UNDER THIS
AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN
HARRIS COUNTY, TEXAS, AND EACH PARTY HEREBY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND WAIVES ANY OBJECTION ON CONVENIENCE, JURISDICTION, OR ANY OTHER
GROUNDS. EACH PARTY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT. Nothing in the Agreement precludes
either Party from bringing proceedings in any other jurisdiction to enforce any
judgment obtained in any proceedings referred to in this paragraph, nor will
bringing of such enforcement proceedings in any one or more jurisdictions
preclude the bringing of enforcement proceedings in any other jurisdiction.




18



--------------------------------------------------------------------------------





C.
Term.

Unless terminated sooner pursuant to the terms herein, this Precedent Agreement
shall terminate upon the Commencement Date. The only provisions of this
Agreement which shall survive termination pursuant of this Precedent Agreement
shall be: Sections 2(G), 2(F), 3(E), 8, 10(B), 10(C), 10(E), 10(H), 10(I) and
10(J), which shall survive until termination of the FTS Agreement.


D.
No Waivers.

Except as expressly provided herein, no waiver by a Party of any default(s) by
the other Party in the performance of any provision, condition, or requirement
of this Precedent Agreement shall operate or be construed as a waiver of any
future default(s), whether of a like or of a different character, nor in any
manner release the defaulting Party from performance of any other provision,
condition, or requirement herein.


E.
Breach and Remedies.

Nothing in this Precedent Agreement shall be construed to preclude the Parties
from pursuing any remedy at law or equity for the other Party’s failure to
execute the FTS Agreement or any breach of this Precedent Agreement; provided
however that neither Party shall be liable for consequential, incidental,
punitive, exemplary, or indirect damages, by statute, in tort or contract or
otherwise; provided further that the foregoing shall not preclude Transporter
from pursuing any remedy to recover reservation charges under the FTS Agreement.
It is the intent of the Parties that the limitations herein imposed on remedies
and the measure of damages be without regard to cause or causes related thereto,
including the negligence of any Party, whether such negligence be sole, joint,
or concurrent, or active or passive.


F.
Agreement Subject to Regulatory Authorities.

This Precedent Agreement, and all of the terms and provisions contained herein,
and the respective obligations of the Parties, are subject to Transporter’s
Tariff and to all valid laws, orders, rules, and regulations of duly constituted
governmental authorities having jurisdiction.


G.
Severability.

If any provision of this Precedent Agreement is declared null and void or
voidable by a court of competent jurisdiction, such declaration shall in no way
affect the validity or effectiveness of the other provisions of this Precedent
Agreement, which shall remain in full force and effect, and the Parties shall
thereafter undertake commercially reasonable efforts to agree upon an equitable
adjustment of the provisions of this Precedent Agreement with a view to
effecting its purpose.




19



--------------------------------------------------------------------------------





H.
No Presumption Against Drafter.

No presumption shall operate in favor of or against any Party as a result of any
responsibility or role that any Party may have had in the drafting of this
Agreement.


I.
Confidentiality.

Each Party shall hold the substance and terms of this Precedent Agreement
confidential, but may disclose the substance and terms of this Precedent
Agreement to its or its affiliates’ directors, officers, employees,
representatives, agents, lenders, investors or potential investors, consultants,
attorneys or auditors (“Representatives”) who have a need to know the substance
and terms of this Agreement and who agree to maintain the confidentiality of
this Precedent Agreement and related information. Neither Party shall disclose
or communicate, and will cause its Representatives not to disclose or
communicate, the substance or terms of this Precedent Agreement to any other
person, entity, firm, or corporation without the prior written consent of the
other Party; provided that (i) Transporter may file this Precedent Agreement as
a privileged and confidential document, as provided in applicable regulations,
and may also disclose the terms of the Precedent Agreement in any efforts or
proceedings relating to obtaining Transporter Regulatory Authorizations
including approval of non-conforming provisions of the FTS Agreement, and (ii)
Shipper may file this Precedent Agreement as a privileged and confidential
document, as provided in applicable regulations, and may also disclose the terms
of the Precedent Agreement in any efforts or proceedings relating to obtaining
Shipper Regulatory Authorizations including approval of non-conforming
provisions of the FTS Agreement. Either Party may disclose the substance or
terms of this Precedent Agreement as requested or required by law, order, rule
or regulation of any duly constituted governmental body or official authority
having jurisdiction, or any securities exchange commission; provided however,
the Party compelled to disclose the Precedent Agreement shall give prompt
written notice of such requirement to the other Party so that either Party may
seek a protective order or other appropriate remedy, including the filing by
Transporter of a Protective Agreement with its FERC Certificate Application to
be used in such proceeding, and/or waive the compliance with the terms hereof.
In connection with any filing of this Precedent Agreement at FERC, the filing
party shall seek confidential treatment of this Precedent Agreement in
accordance with FERC’s regulations.


J.
Whole Agreement.

This Precedent Agreement sets forth all understandings and agreements between
the Parties respecting the subject matter hereof, and all prior agreements,
understandings, and representations, whether written or oral, respecting the
subject matter hereof are merged into and superseded by this Precedent
Agreement. In the event of any conflict between the terms of this Precedent
Agreement and the FTS Agreement, the terms of the FTS Agreement shall control.


20



--------------------------------------------------------------------------------







K.
Execution of Agreement.

This Precedent Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute but one and the same
instrument.


[signature page follows]






21



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Precedent Agreement to be
executed by their duly authorized representatives as of the date first
hereinabove written.


NATURAL GAS PIPELINE COMPANY OF AMERICA LLC
By:     ______________________________________
Name:    ______________________________________
Title:    ______________________________________


CORPUS CHRISTI LIQUEFACTION, LLC
By:     ______________________________________
Name:    ______________________________________
Title:    ______________________________________






22



--------------------------------------------------------------------------------






ATTACHMENT A
FTS Agreement
Contract No. ______
NATURAL GAS PIPELINE COMPANY OF AMERICA LLC (NATURAL)
TRANSPORTATION RATE SCHEDULE FTS
AGREEMENT DATED ______________________
UNDER SUBPART G OF PART 284
OF THE FERC'S REGULATIONS




1.    SHIPPER is: CORPUS CHRISTI LIQUEFACTION, LLC




2.    (a)    MDQ totals: 300,000 Dth. per day.
    
(b)    Service option selected (FTS and FFTS only) (check any or all):


____ LN ___X___ SW ____ NB


(c)    Available Days (FFTS only):


___     Minimum Available Days ____________________.
___     Maximum Available Days _____________________
___     Applicable Time Period(s) _____________________.


Will Shipper accept partial Available Days? Yes ___ No ___ (Specify any
limitations on partial Available Days) _____________________


Are any days precluded from being Available Days? Yes No If so, specify the days
so precluded _______________________________


       
3.
TERM: Commencing on the earlier of (i) the date of the first commercial
operations of the third train of those certain liquefaction facilities being
constructed by Shipper in San Patricio County, Texas, which shall be no earlier
than September 1, 2021; or (ii) March 1, 2022; through the date that is twenty
(20) years thereafter (“Primary Term”); provided that Natural is able to provide
the contemplated Firm Service to Shipper.



Shipper shall have the right to extend the Primary Term for up to Shipper’s MDQ
for two (2) additional five (5) year terms at the rates set forth in the
Negotiated Rate Agreement (an “Extended Term”) upon notice to Natural not less
than one (1) year prior to the expiry of the Primary Term or any Extended Term
and Shipper shall have no further unilateral rights to acquire capacity at the
rates specified herein absent agreement otherwise with Natural. At the end of
the Primary Term or extended term, as applicable, Shipper shall be entitled to a
contractual right of first refusal consistent with Section 22 of Natural’s
Tariff.


4.Service will be ON BEHALF OF:


1



--------------------------------------------------------------------------------





    ___    Shipper or
    ___    Other: ______________ a ______________




5.The ULTIMATE END USERS are (check one):


____    customers of the following LDC/pipeline company(ies): ______________
____    customers in these states: _______________________________________; or
____    customers within any state in the continental U.S.




6.    _____    This Agreement supersedes and cancels a _________ Agreement dated
__________
.    _____    Capacity rights for this Agreement were released from
_______________________
_____    [for firm service only] Service and reservation charges commence the
later of:
_____    (a) __________, and
_____    (b) the date capacity to provide the service hereunder is available on
Natural’s system.
_____    Other:






7.
SHIPPER'S ADDRESSES
 
NATURAL'S ADDRESSES
 
 
 
 
 
CORPUS CHRISTI LIQUEFACTION, LLC
 
NATURAL GAS PIPELINE COMPANY OF
 
ATTN:
 
AMERICA LLC
 
_______________________
 
ATTENTION: ACCOUNT SERVICES
 
HOUSTON, TEXAS
 
1001 LOUISIANA, SUITE 1000
 
 
 
HOUSTON, TEXAS 77002
 
 
 
 
 
 
 
 
 
 
 
Payments:
 
 
 
NATURAL GAS PIPELINE COMPANY OF
 
 
 
AMERICA LLC
 
 
 
DEPT 3020
 
 
 
P. O. BOX 201607
 
 
 
DALLAS, TEXAS 75320-1607
 
 
 
 
 
 
 
FOR WIRE TRANSFER:
 
 
 
NATURAL GAS PIPELINE COMPANY OF
 
 
 
AMERICA LLC
 
 
 
WELLS FARGO BANK, NA
 
 
 
ABA # XXX XXX XXX
 
 
 
ACCOUNT #: XXX-XXXXXXX

    
        


2



--------------------------------------------------------------------------------





8.
Any or all of the following provisions may be included (where applicable) in
maximum rate agreements or in negotiated rate or discount contracts, if any:



a.
(DISCOUNTED RATE AGREEMENTS ONLY) Applicable Maximum and Minimum Rates.
Notwithstanding any other provision of this Agreement, in no event shall a
discounted rate billed by Natural be less than the applicable minimum rate or
more than the applicable maximum rate set forth in Natural's FERC Gas Tariff, as
may be revised from time to time.



b.
(NEGOTIATED RATE AGREEMENTS ONLY) Maximum and Minimum Tariff Rates. Unless
otherwise expressly provided in this Agreement, the negotiated rates shall apply
to service provided by Natural to Shipper for the term of the Agreement
notwithstanding any otherwise applicable maximum or minimum rates set forth in
Natural's FERC Gas Tariff as revised from time to time.



c.
(DISCOUNTED RATE AGREEMENTS ONLY) Refunds. In no event shall Natural be required
to refund to Shipper any amounts collected for service to which the discounted
rate(s) apply, unless the relevant discounted rate billed to Shipper exceeds the
corresponding applicable effective maximum rates set forth in Natural's FERC Gas
Tariff, as approved by the FERC from time to time.



d.
(NEGOTIATED RATE AGREEMENTS ONLY) Refunds. In no event shall Natural be required
to refund to Shipper any amounts collected for service to which the negotiated
rates apply, notwithstanding any otherwise applicable maximum or minimum rate
set forth in Natural's FERC Gas Tariff, as may be revised from time to time.

e.
Notifications. Except as otherwise may be expressly provided herein, any notice
or communication contemplated or required by this Agreement shall be in writing
unless oral notification is expressly authorized herein, and shall be sent to
the appropriate party at the relevant address set forth in the Transportation
Agreement, as may be revised from time to time.     



f.
Nonwaiver of Rights. No delay or failure to exercise any right or remedy
accruing to either Natural or Shipper upon breach or default by the other will
impair any right or remedy or be construed to be a waiver of any such breach or
default, nor will a waiver of any single breach be deemed a waiver of any other
breach or default.



g.
Succession and Assignment. Any entity which shall succeed by purchase, merger or
consolidation to title to the properties, substantially as an entirety, of
Natural or Shipper as the case may be, shall be entitled to the rights and shall
be subject to the obligations of its predecessor in title under this Agreement.
No other assignment of this Agreement nor of any of the individual rights or
obligations hereunder by Shipper shall be effective as to Natural without the
prior express written consent of Natural.     



h.
No Third Party Beneficiaries. This Agreement shall not create any rights in any
third parties, and no provision of this Agreement shall be construed as creating
any obligations for the benefit of, or rights in favor of, any person or entity
other than Natural or Shipper.



i.
Conformance to Law. It is understood that performance hereunder shall be subject
to all valid laws, orders, rules and regulations of duly constituted
governmental authorities having



3



--------------------------------------------------------------------------------





jurisdiction or control of the matters related hereto, including without
limitation the Federal Energy Regulatory Commission.


j.
Effect of Tariff. This Agreement shall at all times be subject to all applicable
provisions of Natural's FERC Gas Tariff.



k.
GOVERNING LAW. THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY
CONFLICT OF LAW RULE WHICH WOULD REFER ANY MATTER TO THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF TEXAS.



l.
Entire Agreement. This Agreement contains the entire agreement between Natural
and Shipper with respect to the subject matter hereof, and supersedes any and
all prior understandings and agreements, whether oral or written, concerning the
subject matter hereof, and any and all such prior understandings and agreements
are hereby deemed to be void and of no effect. No amendments to or modifications
of this Agreement shall be effective unless agreed upon in a written instrument
executed by Natural and Shipper which expressly refers to this Agreement





9.
The above-stated Rate Schedule, as revised from time to time, controls this
Agreement and is incorporated herein. The attached Exhibits A, B and C (for firm
service only), and D and E (if applicable), are a part of this Agreement.
Shipper shall provide the actual end user purchaser name(s) to Natural if
Natural must provide them to the FERC.





Agreed to by:
                
        
NATURAL GAS PIPELINE COMPANY OF AMERICA LLC
 
CORPUS CHRISTI LIQUEFACTION, LLC
     NATURAL
 
     SHIPPER
 
 
 
 
 
 
 
 
 
 
/s/:
_______________________
 
/s/:
______________________
 
 
 
 
 
NAME:
_______________________
 
NAME:
_____________________
 
 
 
 
 
TITLE:
_____________________
 
TITLE:
______________________
 
David J. Devine
 
 
 
 
President
 
 
 













4



--------------------------------------------------------------------------------





EXHIBIT A
DATED ________________
EFFECTIVE _____________


Shipper:    CORPUS CHRISTI LIQUEFACTION, LLC


Contract No.:    ___________


Natural Receipt Point(s):
                                     
Name/Location
County/Parish/Area
State
PIN No.
Zone
MDQ
(Dth)



PRIMARY RECEIPT POINT(S):


1. NGPL/ALLIANCE JOLIET
GRUNDY
IL
44413
09
300,000

    
SECONDARY RECEIPT POINT(S):


All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.


Receipt Pressure, Assumed Atmospheric Pressure


Natural gas to be delivered to Natural at the Receipt Point(s) shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point in Natural's Catalog of Points. The measuring party shall use
or cause to be used an assumed atmospheric pressure corresponding to the
elevation at such Receipt Point(s).


Rates


Except as otherwise provided below or in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the
applicable maximum rate(s) and all other lawful charges as specified in
Natural's applicable rate schedule. Shipper and Natural may agree that Shipper
shall pay a rate other than the applicable maximum rate so long as such rate is
between the applicable maximum and minimum rates specified for such service in
the Tariff. Natural and Shipper may agree that a specific discounted rate will
apply only to certain volumes under the agreement. The parties may agree that a
specified discounted rate will apply only to specified volumes (MDQ or commodity
volumes) under the agreement; that a specified discounted rate will apply only
if specified volumes are achieved or only if the volumes do not exceed a
specified level; that a specified discounted rate will apply only during
specified periods of the year or for a specifically defined period; that a
specified discounted rate will apply only to specified points, zones, mainline
segments, supply areas, transportation paths, markets or other defined
geographical area(s); that a specified discounted rate(s) will apply in a
specified relationship to the volumes actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to volumes
actually transported); and/or that the


5



--------------------------------------------------------------------------------





discount will apply only to reserves dedicated by Shipper to Natural's system.
Notwithstanding the foregoing, no discount agreement may provide that an agreed
discount as to a certain volume level will be invalidated if the Shipper
transports an incremental volume above that agreed level. In addition, the
discount agreement may include a provision that if one rate component which was
at or below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Natural's maximum rates so that such rate component must be adjusted downward to
equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable. If the parties agree upon a rate other than the
applicable maximum rate, such written Agreement shall specify that the parties
mutually agree either: (1) that the agreed rate is a discount rate; or (2) that
the agreed rate is a Negotiated Rate (or Negotiated Rate Formula). In the event
that the parties agree upon a Negotiated Rate or Negotiated Rate Formula, this
Agreement shall be subject to Section 49 of the General Terms and Conditions of
Natural's Tariff.


Fuel Gas and Gas Lost and Unaccounted For Percentage (%)


Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For unless Natural and Shipper mutually agree on monetary
reimbursement.


Transportation of Liquids


Transportation of liquids may occur at permitted points identified in Natural’s
current Catalog of Points, but only if the parties execute a separate liquids
agreement.


6



--------------------------------------------------------------------------------





EXHIBIT B
DATED ____________
EFFECTIVE _________


Shipper:    CORPUS CHRISTI LIQUEFACTION, LLC


Contract No.:    ____________


Natural Delivery Point(s):


                
Name/Location
County/Parish/Area
State
PIN No.
Zone
MDQ
(Dth)





PRIMARY DELIVERY POINT(S):
1. CCCPL/NGPL Sinton
San Patricio
SAN PATRICIO
TX
48934
04
300,000



SECONDARY DELIVERY POINT(S):


All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.




Delivery Pressure, Assumed Atmospheric Pressure


Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point(s) shall be at the pressures available in Natural's pipeline
facilities from time to time; provided, however, that the delivery pressure
shall not be less than NA. The measuring party shall use or cause to be used an
assumed atmospheric pressure corresponding to the elevation at such Delivery
Point(s).






7



--------------------------------------------------------------------------------





EXHIBIT C
DATED _________
EFFECTIVE _______


PRIMARY TRANSPORTATION PATH SEGMENT MDQs


Shipper:    CORPUS CHRISTI LIQUEFACTION, LLC


Contract No.:    _____________




Pursuant to Natural's Tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.


A primary transportation path segment is the path between a primary receipt,
delivery or node point and the next primary receipt, delivery or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.


A segment is a section of Natural's pipeline system designated by a segment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.


The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.




THIS SPACE RESERVED FOR THE PIPELINE SEGMENT PATH


8



--------------------------------------------------------------------------------





EXHIBIT D Negotiated Rate Agreement - FTS
DATED ______________
EFFECTIVE __________




Shipper: CORPUS CHRISTI LIQUEFACTION, LLC
Contract No.:     __________    
ARTICLE 1
NEGOTIATED RATE PARAMETERS


1.1
Negotiated Rate Term: From the first day of the Primary Term as defined in
Section 3 of the FTS Agreement through the date that is twenty (20) years
thereafter.

1.2
Negotiated Rates:



(a)    Negotiated Monthly Base Reservation Rate(s): $13.6875/Dth. of MDQ


(b)    Negotiated Base Commodity Rate(s): $.0049/Dth.


1.3
Eligible Firm Transportation Quantity: 300,000 Dth./day



1.4
Eligible Primary Receipt Points: [as set forth in Exhibit A, unless otherwise
listed herein]



NAME
PIN
ELIGIBLE POINT
MDQ (Dth/d.)



1.5
Eligible Secondary Receipt Points: The Negotiated Rates shall apply to service
provided on a firm basis from the following secondary receipt points: All
secondary receipt points in the Iowa-Illinois, Gulf Coast Mainline, Texok, South
Texas, Louisiana and Midcontinent Zones.



1.6
Eligible Primary Delivery Points: [as set forth in Exhibit B, unless otherwise
listed herein]



NAME
PIN
ELIGIBLE POINT
MDQ (Dth/d.)



1.7
Eligible Secondary Delivery Points: The Negotiated Rates shall apply to service
provided on a firm basis to the following secondary delivery points: Subject to
the provisions of Section 1.8 below regarding Incremental Rate Secondary
Delivery Points, the Negotiated Monthly Base Reservation Rate shall apply to
service provided on a firm basis to all pooling and storage points within the
zones traversed by the primary path of the Transportation Agreement and the
Louisiana Zone, all points in the Louisiana, Texok and South Texas Zones as well
as to the following Market Delivery Zone points: Nicor (Pin 9258), NIPSCO (Pin
909260), MidAmerican (Pin 10568), PGL&C (Pin 909285), Northern Natural (Pin
900203), Northern Border (Pin 908090), Alliance (Pin 37207), ANR (Pin 906104 &
904758), Midwestern (Pin 906107 & 25400), Guardian Pipeline (Pin 40400), and
Panhandle (Pin 906103).





9



--------------------------------------------------------------------------------





1.8
Incremental Rate Secondary Receipt/Delivery Points: In addition to the
Negotiated Monthly Base Reservation Rate, Shipper shall pay Natural an
incremental volumetric daily reservation rate for all quantities transported on
a firm basis on any day to the Incremental Rate Secondary Delivery Points set
forth in this Section 1.8, subject to the applicable maximum rate set forth in
Natural’s FERC Gas Tariff, as may be revised from time to time, for service to
such point. The following incremental volumetric daily reservation rates will
apply to firm service provided to the secondary delivery points set forth below
under the corresponding Point Tier: Tier 1 Rate: $.03/Dth; Tier 2 Rate:
$.05/Dth.



Tier 1 Secondary Delivery Points
 
PIN
IPLC/NGPL
 
25250
IPLC/NGPL Clinton
 
901028
Amer IL/NGPL AM CDP
 
46594
Amer IL/NGPL GC CDP
 
46595
Crossroads
 
10751
CE-MRT
 
900169
Horizon Pipeline
 
39755/39855
 
 
 
Tier 2 Secondary Delivery Points
 
9254
North Shore Gas
 
 

    
1.9
Authorized Overrun Rate(s): Per Article 2.3 below.





1.10
Other Rate Related Provisions:

(a)
Fuel and GLU Percentage: Shipper shall pay a negotiated Fuel and GLU Percentage
based on the receipt and delivery points of volumes transported by Shipper, as
well as the physical gas flow direction on Natural’s Gulf Coast Line. For the
purpose of the calculations to be made under this provision, physical gas flow
direction (north or south) on Natural’s Gulf Coast pipeline shall be determined
daily by analyzing the flow direction of the gas using appropriate measurement
equipment (“Check Meter”) in or around White County, AR.



(1)
For all volumes that are transported by Shipper from receipt points north of the
Check Meter to delivery points south of the Check Meter, Shipper shall pay a
negotiated Fuel and GLU Percentage which shall be established for each January 1
through December 31 time period (“Calendar Year”), or portion thereof, that
occurs during the Negotiated Rate Term. Such negotiated Fuel and GLU Percentage
shall be determined based upon the number of days gas flowed south through the
Check Meter during the period of November 1 through October 31 of the prior year
(“Fuel Determination Period”). By November 15 of each Calendar Year, Natural
will notify Shipper of the direction of flow through the Check Meter for each
day of the Fuel Determination Period. If on 50% or more of the days in a Fuel
Determination Period physical gas flowed south at the Check Meter, Shipper shall
pay a negotiated Fuel and GLU Percentage equal to the greater of 2.90% per Dth
or the applicable Fuel and GLU Percentage set forth in Natural’s Tariff during
the upcoming Calendar Year. If on more than 50% of the days in a Fuel
Determination Period physical gas did not flow south at the Check Meter, then,
during



10



--------------------------------------------------------------------------------





the upcoming calendar year the Shipper shall pay a negotiated Fuel and GLU
Percentage equal to the applicable Fuel and GLU Percentage set forth in
Natural’s Tariff.


If Natural’s Fuel Cost Recovery and Transparency provision as described in
Article III of the Stipulation and Agreement of Settlement in Docket No.
RP17-303-000 is revised after July 1, 2022, to reflect a newly determined Fuel
and GLU recovery matrix based on a system-wide evaluation of fuel consumption
that includes the firm capacity under this Agreement, then Shipper shall pay the
applicable Fuel and GLU Percentage(s) set forth in Natural’s Tariff.
(2)
For all other volumes transported by Shipper not covered by Section 1.10(a)(1),
Shipper shall pay a negotiated Fuel and GLU Percentage equal to the applicable
Fuel and GLU Percentage set forth in Natural’s Tariff from time to time.



(3)
Upon request, Natural shall provide reasonable supporting information related to
the calculation of the physical gas flow of Natural’s Gulf Coast Line. If a
question or controversy arises from Natural’s reasonable supporting information,
it shall be the subject of a meeting between the Parties to negotiate, in good
faith, a resolution of such dispute.

  
(b)
Primary Receipt/Delivery Point Changes: Subject to capacity availability during
the Negotiated Rate Term, Shipper may request a change in a primary receipt
and/or delivery point only to points that are within the applicable Primary
Path(s) of the Agreement. The rate applicable to the requested point shall be a
negotiated rate mutually agreed to between the parties pursuant to a negotiated
rate agreement and filed with the Commission prior to its effectiveness as
required by the Commission's regulations.



ARTICLE 2
NEGOTIATED RATE TERMS AND CONDITIONS; ADDITIONAL CHARGES


2.1
General Negotiated Rate Limitations: The Negotiated Rates shall apply only to:
(i) service provided to Shipper by Natural under the Transportation Agreement
from the Eligible Receipt Points to the Eligible Delivery Points (including
Incremental Rate Secondary Delivery Points defined in Section 1.8, above) during
the Negotiated Rate Term; and (ii) an aggregate maximum daily firm
transportation quantity equal to the Eligible Firm Transportation Quantity set
forth in Section 1.3 above, for all quantities transported on a firm basis under
the Transportation Agreement and any associated capacity release replacement
agreements. For any aggregate quantities transported on a firm basis on any day
for Shipper and any associated capacity release replacement shippers which are
in excess of the applicable Eligible Firm Transportation Quantity, Shipper shall
be charged the greater of: (a) the 100% load factor daily rate equivalent of the
Negotiated Rates; and (b) the 100% load factor daily rate equivalent of the
applicable maximum base reservation and base commodity rates set forth in
Natural's FERC Gas Tariff, as may be revised from time to time, as well as all
applicable additional rates, charges and surcharges described in Section 2.3
below.



2.2
Discountable Third Party Surcharges: From time to time, certain reservation
and/or commodity surcharges may be approved by the FERC for inclusion in
Natural's FERC Gas Tariff which Natural is: (i) required to collect from Shipper
and remit to the FERC or to another third party;



11



--------------------------------------------------------------------------------





and (ii) permitted to discount the amount of such surcharge from the applicable
maximum rate set forth in Natural's FERC Gas Tariff ("Discountable Third Party
Surcharges”). There are no applicable Discountable Third Party Surcharges;
provided, however, to the extent any Discountable Third Party Surcharge is
approved by the FERC for inclusion in Natural’s Tariff during the term hereof,
Natural shall discount such Discountable Third Party Surcharge(s) to the maximum
extent permitted under the provisions of its FERC Gas Tariff but not below the
amount of such Discountable Third Party Surcharge(s) that Natural is required to
remit. Accordingly, Shipper shall be responsible for and pay to Natural that
amount attributable to such Discountable Third Party Surcharge(s) which Natural
is responsible for paying and remitting to the FERC and/or third party.


2.3
Additional Rates, Charges, and Surcharges: In addition to the Negotiated Rates,
and unless otherwise expressly provided in this Agreement or agreed to in
writing by Natural, Shipper shall also pay Natural all other applicable maximum
rates, charges, surcharges, and penalties of any nature set forth in Natural's
FERC Gas Tariff, as may be revised from time to time, including without
limitation all applicable maximum: (i) Fuel and Gas Lost and Unaccounted For
charges; (ii) authorized and unauthorized overrun charges; (iii) reservation
charges and surcharges; (iv) commodity charges and surcharges; (v) ACA
surcharges; and (vi) gathering charges, offshore charges, and lateral line
charges. Notwithstanding the foregoing sentence, to the extent that any such
additional maximum rate, charge, surcharge, or penalty is derived from the
applicable base reservation rate or applicable base commodity rate set forth in
Natural's FERC Gas Tariff, then Natural shall derive such additional rate,
charge, surcharge, or penalty utilizing the greater of: (i) the applicable
maximum base reservation rate or applicable maximum base commodity rate set
forth in Natural's FERC Gas Tariff, as may be revised from time to time; and
(ii) the Negotiated Rates.





ARTICLE 3
CREDITWORTHINESS


3.1
Shipper shall satisfy the following credit assurance provisions throughout the
Negotiated Rate Term.



(a)
Creditworthiness Defined. Shipper or its Guarantor shall be deemed creditworthy
if:



(i)
Shipper’s or Guarantor’s (i) senior unsecured debt is rated BBB- or better by
Standard & Poor’s Corporation (“S&P”) or Baa3 or better by Moody’s Investor
Service (“Moody’s”); (ii) issuer rating is BBB- or better from S&P or Baa3 or
better from Moody’s; or (iii) senior secured debt is rated BBB- or better by
S&P or Baa3 or better by Moody’s, applicable only in the case where the Shipper
or Guarantor has substantially only senior secured debt in its debt capital
structure; and



(ii)
To the extent Shipper’s or Guarantor’s qualifying ratings determined in Section
3.1(a)(i) is BBB- for S&P and/or Baa3 for Moody’s, then Shipper’s short-term and
long-term credit outlooks must not be negative.



The credit requirements set forth in Sections 3.1(a)(i) and 3.1(a)(ii) shall be
referred to collectively as the “Minimum Credit Rating Standards”.


12



--------------------------------------------------------------------------------







Subject to Section 3.1(b) below, if Shipper does not meet the Minimum Credit
Rating Standards, Shipper shall be deemed uncreditworthy.


(b)
Requested Credit Evaluation



If Shipper does not meet the Minimum Credit Rating Standards, then Shipper may
request that Natural evaluate its creditworthiness based upon Shipper’s
obligations in this Agreement relative to Shipper’s current and future ability
to meet its obligations (“Requested Credit Evaluation”). To enable Natural to
perform a Requested Credit Evaluation, Shipper shall provide, at Natural’s
request, credit-related information including, but not limited to, the
following:


(i)
Audited financial statements;



(ii)
The most recent available interim financial statements, with an attestation by
Shipper’s Chief Financial Officer that such statements constitute a true,
correct, and fair representation of Shipper’s financial condition prepared in
accordance with United States Generally Accepted Accounting Principles or
equivalent;



(iii) List of affiliates, parent companies, and subsidiaries;


(iv)
Publicly available credit reports from credit and bond rating agencies;



(v)
Private credit ratings, if obtained by the Shipper;



(vi)
Statement of legal composition;



(vii)
Shipper must not be operating under any chapter of the bankruptcy laws and must
not be subject to liquidation or debt reduction procedures under state laws and
there must not be pending any petition for involuntary bankruptcy. An exception
may be made for a Shipper who is a debtor in possession operating under Chapter
XI of the Federal Bankruptcy Act if Natural is assured that the service billing
will be paid promptly as a cost of administration under the federal court’s
jurisdiction, based on a court order in effect, and if the Shipper is continuing
and continues in the future actually to make payment;



(viii)
Whether Shipper is subject to any lawsuits or judgments outstanding which could
materially impact its ability to remain solvent; and



(ix)
Any other information Shipper deems relevant and which Shipper is willing to
provide.



Following the Requested Credit Evaluation, Natural shall decide, in its sole
discretion: (a) whether, despite the fact that Shipper does not satisfy the
Minimum Credit Rating Standards, Natural will agree to consider Shipper
creditworthy for purposes of this Agreement; or, (b) whether Natural will agree
to reduce the amount of collateral support otherwise required to be provided by
Shipper pursuant to Section 3.1(c).




13



--------------------------------------------------------------------------------







(c)
Credit Assurances



If Shipper does not meet the Minimum Credit Rating Standards then, for the
purpose of this Section 3.1(c), beginning on the first day of the Negotiated
Rate Term and continuing through the eighth (8th) anniversary thereof, Shipper
shall provide to Natural credit assurance in an amount equal to twelve (12)
months of reservation charges in the form of: (i) a guaranty, in a form
reasonably acceptable to Natural, from a guarantor that meets the Minimum Credit
Rating Standards set forth in Section 3.1(a); (ii) an irrevocable standby letter
of credit, in a form substantially similar to Exhibit D, from a U.S. banking
institution or foreign banking institution with a branch office located in the
United States, in each case having assets of at least US$10 billion and a senior
unsecured debt rating or issuer rating of A- or better from S&P and A3 or better
from Moody’s; or (iii) a cash security deposit.


The credit assurance to be provided to Natural pursuant to this 3.1(c) shall
continue in effect until (i) Shipper satisfies the Minimum Credit Rating
Standards, (ii) the execution of a credit agreement to replace this provision,
or (iii) the eighth (8th) anniversary of the first day of the Negotiated Rate
Term, and full payment of all outstanding balances and charges and resolution of
any asserted claims with respect thereto has been made by Shipper. After
expiration of such period of time, the credit provisions of Natural’s Tariff
shall apply to Shipper.


Natural shall return to Shipper any credit assurance provided to Natural
pursuant to Section 3.1(c) in the event that the amount of credit assurance
provided exceeds the amount required.








14



--------------------------------------------------------------------------------






ATTACHMENT B


FORM OF CONSENT
(Material Project Agreements)
This DIRECT AGREEMENT (this “Direct Agreement”), dated as of [●], is made
between NATURAL GAS PIPELINE COMPANY OF AMERICA LLC, a limited liability company
duly organized and validly existing under the laws of Delaware (the “Obligor”),
and SOCIÉTÉ GÉNÉRALE, in its capacity as security trustee (together with its
permitted successors and assigns in such capacity, the “Security Trustee”) under
the Security Document and is acknowledged and agreed to by CORPUS CHRISTI
LIQUEFACTION, LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (the “Assignor”).
WITNESSETH
WHEREAS, the Assignor (and certain of its affiliates), Société Générale as Term
Loan Facility Agent and as Intercreditor Agent (the “Intercreditor Agent”) and
each other Facility Agent party thereto from time to time are parties to a
common terms agreement, dated as of May 13, 2015 (as amended, amended and
restated, modified and supplemented and in effect from time to time, the “Common
Terms Agreement”), and together with one or more credit agreements, indentures
and other financing agreements entered into by the Assignor (and certain of its
affiliates), the “Finance Documents”) which govern the making of loans and
extensions of other credit (the “Senior Debt”) to the Assignor for the purpose
of financing a portion of the cost of constructing and operating the Assignor’s
LNG liquefaction trains, natural gas pipeline and associated facilities (the
“Project Facilities”) located in San Patricio County, Texas, and related
expenses;
WHEREAS, the Obligor and the Assignor have entered into the Precedent Agreement,
dated as of _______________ 2018 (as amended, amended and restated, modified and
supplemented and in effect from time to time, the “Assigned Agreement”); and
WHEREAS, as security for the loans made by the lenders under the Finance
Documents (the “Lenders”), the Assignor has assigned, pursuant to the common
security and account agreement, dated as of May 13, 2015, entered into between
the Assignor (and certain of its affiliates), Mizuho Bank, Ltd. as Account Bank,
the Intercreditor Agent, the Security Trustee and the Senior Creditor Group
Representatives party thereto from time to time (as amended, amended and
restated, modified and supplemented and in effect from time to time, the
“Security Document”), all of its right, title and interest in, to and under, and
granted a security interest in, the Assigned Agreement to the Security Trustee
on behalf of the secured parties identified therein (the “Secured Parties”);
NOW THEREFORE, as an inducement to the Lenders to provide the Senior Debt, and
in consideration of other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
1.    Definitions. Unless otherwise stated, references herein to any Person
shall include its successors and permitted assigns and, in the case of any
Governmental Authority, any Person succeeding to its functions and capacities.


15
Common Security and Account Agreement



--------------------------------------------------------------------------------





2.    Consent and Agreement.
(a)    The Obligor hereby acknowledges and consents to the assignment by the
Assignor of all of Assignor’s right, title and interest in the Assigned
Agreement (including, to the extent the Assignor has such rights, title and
interest, the rights, title and interest with respect to each form of credit
support for performance of security provided in connection with the Assigned
Agreement) to the Security Trustee as collateral security for the payment and
performance by the Assignor of its obligations under the Finance Documents.
(b)    The Obligor acknowledges the right of the Security Trustee, in connection
with a security enforcement action, upon the occurrence and during the
continuance of an Event of Default (as defined under the Finance Documents) that
has been declared pursuant to and in accordance with the Finance Documents, as
of the date of delivery by the Security Trustee of written notice stating that
it is taking such security enforcement action and describing such Event of
Default to Obligor and until the delivery by the Security Trustee of written
notice that such Event of Default is no longer continuing, to exercise and
enforce all rights of the Assignor under the Assigned Agreement in accordance
with the terms of the Assigned Agreement.
(c)    In connection with a security enforcement action upon the occurrence and
during the continuance of an Event of Default that has been declared pursuant to
the Finance Documents and the exercise by the Security Trustee of any of the
remedies set forth in the Security Document, the Security Trustee may, in
accordance with the Security Document, assign its rights and interests and the
rights and interests of the Assignor under the Assigned Agreement to any person
that (i) is a purchaser or transferee of the Project Facilities and (ii) assumes
all of the obligations of the Assignor under the Assigned Agreement. Prior to
any such assignment, the Security Trustee shall provide written notice of such
Event of Default and exercise of remedies by the Security Trustee to Obligor,
and acquire any and all regulatory approvals or waivers necessary to effectuate
such assignment.
(d)    The Obligor acknowledges and agrees, notwithstanding anything to the
contrary contained in the Assigned Agreement, that neither of the following
events shall constitute a default by the Assignor under the Assigned Agreement
or require the consent of the Obligor: (i) the construction or operation of the
Project Facilities by or on behalf of the Security Trustee in connection with a
security enforcement action following the occurrence and continuance of an Event
of Default that has been declared pursuant to the Finance Documents or
(ii) foreclosure or any other enforcement of the Security Document by the
Security Trustee.
(e)    If Assignor defaults under the Assigned Agreement, the Obligor shall,
before terminating the Assigned Agreement or exercising any other remedy, give
written notice to the Security Trustee specifying the default and the steps
necessary to cure the same and the Security Trustee shall have ninety (90) days
(thirty (30) days in the case of a default in payment by Assignor) after the
receipt of such notice to cure such default or to cause it to be cured (or such
longer period of time in the case of a nonpayment default as may be necessary
under the circumstances, provided that the Security Trustee is diligently
pursuing such cure and, in any event, not to exceed sixty (60) days from the end
of the ninety (90) day period following receipt of such notice). Nothing herein
shall require the Security Trustee to cure any default of the Assignor under the
Assigned


16
Common Security and Account Agreement



--------------------------------------------------------------------------------





Agreement or to perform any act, duty or obligation of the Assignor under the
Assigned Agreement, but shall only give it the option to do so.
(f)    In the event the Security Trustee (or its designee) succeeds to the
Assignor’s interest under the Assigned Agreement, whether by foreclosure or
otherwise, the Security Trustee (or its designee) shall assume liability for all
of the Assignor’s obligations under the Assigned Agreement; provided, however,
that without diminishing the Obligor’s right to terminate or exercise any other
remedy under the Assigned Agreement as limited pursuant to paragraph (e) above,
such liability shall not include any liability for claims of the Obligor against
the Assignor arising from the Assignor’s failure to perform during the period
prior to the Security Trustee ‘s succession to the Assignor’s interest in and
under the Assigned Agreement. Except as set forth in the immediately preceding
sentence, neither the Security Trustee nor any other party secured by the
Security Document shall be liable for the performance or observance of any of
the obligations or duties of the Assignor under the Assigned Agreement,
including the performance of any cure of default permitted pursuant to
paragraph (e) above, and the assignment of the Assigned Agreement by the
Assignor to the Security Trustee shall not give rise to any duties or
obligations owing to the Obligor on the part of any of the parties secured by
the Security Document.
(g)    In the event that (i) the Assigned Agreement is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving the
Assignor or (ii) the Assigned Agreement is terminated as a result of any
bankruptcy or insolvency proceeding involving the Assignor, and if within ninety
(90) days after such rejection or termination, the Security Trustee shall so
request and shall certify in writing to the Obligor that it intends to perform
the obligations of the Assignor as and to the extent required under such
Assigned Agreement, the Obligor shall execute and deliver to the Security
Trustee or such designee or assignee a new agreement (“new Assigned Agreement”),
(A) pursuant to which new Assigned Agreement the Obligor shall agree to perform
the obligations contemplated to be performed by the Obligor under the original
Assigned Agreement and the Security Trustee or such designee or assignee shall
agree to perform the obligations contemplated to be performed by the Assignor
under the original Assigned Agreement, (B) which shall be for the balance of the
remaining term under the original Assigned Agreement before giving effect to
such rejection or termination and (C) which shall contain the same conditions,
agreements, terms, provisions and limitations as the original Assigned Agreement
(except for any requirements which have been fulfilled by the Assignor and the
Obligor prior to such rejection or termination). References in this Direct
Agreement to an “Assigned Agreement” shall be deemed also to refer to the new
Assigned Agreement.
(h)    The Obligor shall deliver to the Security Trustee, concurrently with the
delivery thereof to the Assignor, a copy of each notice of default or breach
given by the Obligor to the Assignor pursuant to the Assigned Agreement.
(i)    Except to the extent that any amendment, modification or termination is
permitted pursuant to the Finance Documents, the Obligor covenants and agrees
with the Security Trustee that without thirty (30) days prior written notice to
the Security Trustee (i) the Obligor will not amend, modify, terminate (prior to
the expiration of the applicable cure periods) or assign, transfer or encumber
any of its interest in the Assigned Agreement and (ii) no waiver by the Assignor
of


17
Common Security and Account Agreement



--------------------------------------------------------------------------------





any of the obligations of the Obligor under the Assigned Agreement, and no
consent, approval or election made by the Assignor in connection with the
Assigned Agreement shall be effective as against the Security Trustee.
3.    Representations and Warranties. The Obligor hereby represents and warrants
to the Security Trustee that:
(a)    The Obligor is duly formed, validly existing and in good standing under
the laws of Delaware. The Obligor has full limited liability power, authority
and legal right to incur the obligations provided for in this Direct Agreement
and the Assigned Agreement.
(b)    The execution, delivery and performance by the Obligor of this Direct
Agreement and the Assigned Agreement have been duly authorized by all necessary
organizational action, and do not and will not require any consent or approval
of the Obligor’s board of directors, shareholders or any other person or entity
which has not been obtained.
(c)    Each of this Direct Agreement and the Assigned Agreement is in full force
and effect and is a legal, valid and binding obligation of the Obligor,
enforceable against the Obligor in accordance with its terms, except as limited
by general principles of equity and bankruptcy, insolvency and similar laws.
(d)    The Obligor is not, to the best of its knowledge, in default under any
covenant or obligation hereunder or under the Assigned Agreement. To the best
knowledge of the Obligor, the Assignor is not in default under any material
covenant or obligation of the Assigned Agreement.
(e)    As a result of, and after giving effect to, the assignment by the
Assignor to the Security Trustee of the Assigned Agreement (pursuant to the
Security Document), and the acknowledgment of and consent to such assignment by
the Obligor (pursuant to this Direct Agreement), there exists no event or
condition which would (i) constitute a default, or which would, with the giving
of notice or lapse of time or both, constitute a default under the Assigned
Agreement, (ii) result in any violation of any term of any of its constitutive
documents, of any material contract or agreement applicable to it, of any
license, permit, franchise, judgment, decree, writ, injunction, order, charter,
law ordinance, rule or regulation applicable to it or any of its properties or
to any obligations incurred by it or by which it or any of its properties may be
bound or affected, or of any determination or award of any arbitrator applicable
to it, (iii) conflict with, or cause a breach of, or default under, any such
term described in clause (ii), or (iv) result in the creation of any lien upon
any of its properties or assets that, in each of the circumstances and scenarios
described in clauses (ii), (iii) and (iv), could reasonably be expected to have
a material adverse effect on the Obligor’s ability to perform under this Direct
Agreement or under the Assigned Agreement.
(f)    All representations made by the Obligor in the Assigned Agreement are
true and correct in all material respects on the date hereof.
(g)    There is no litigation, action, suit, or legal proceeding pending or, to
the knowledge of the Obligor, threatened, against the Obligor, before or by any
court, administrative agency, environmental council, arbitrator or governmental
authority, body or agency, which could


18
Common Security and Account Agreement



--------------------------------------------------------------------------------





reasonably be expected to materially adversely affect the performance by the
Obligor of its obligations hereunder or under the Assigned Agreement or which
questions the validity, binding effect or enforceability hereof or thereof.
Notwithstanding the foregoing, certain regulatory proceedings or permitting
processes necessary for the acquisition of any “Transporter Regulatory
Authorizations,” as that term is defined in the Assigned Agreement, remain
pending.
(h)    As of the date hereof, the Obligor has not received notice of, or
consented to, the assignment of any of the Assignor’s right, title, or interest
in the Assigned Agreement to any Person other than the Security Trustee.
4.    Arrangements Regarding Payments. All payments to be made by the Obligor to
the Assignor under the Assigned Agreement shall be made in lawful money of the
United States of America in immediately available funds (or as otherwise
permitted under the Assigned Agreement), directly to (a) prior to the project
completion date (as notified by the Security Trustee to the Obligor), the Equity
Proceeds Account (ABA: [●], Account Number: [●], FFC: [●]) and (b) on and after
the project completion date (as notified by the Security Trustee to the
Obligor), the Revenue Account (ABA: [●], Account Number: [●], FFC: [●]) or to
such other Person and at such other address as the Security Trustee may from
time to time specify in writing to the Obligor. The Assignor hereby authorizes
and directs the Obligor to make such payments as aforesaid, and agrees that such
payment shall satisfy the Obligor’s obligation to pay such amounts to the
Assignor under the Assigned Agreement.
5.    Miscellaneous.
(a)    This Direct Agreement shall be binding upon the successors and assigns of
the parties hereto.
(b)    No amendment or waiver of any provisions of this Direct Agreement or
consent to any departure from any provisions of this Direct Agreement shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.
(c)    All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (i) if
delivered in person, (ii) if sent by reputable overnight delivery services
(including Fedex, DHL and other similar overnight delivery services), (iii) in
the event overnight delivery services are not readily available, if mailed by
first class mail, postage prepaid, registered or certified with return receipt
requested, or (iv) if sent by facsimile confirmed by telephone. Notice so given
shall be effective upon receipt by the addressee, except that communication or
notice so transmitted by facsimile shall be deemed to have been validly and
effectively given on the day (if a Business Day and, if not, on the next
following Business Day) on which it is transmitted if transmitted
before 4:00 p.m., recipient’s time, and if transmitted after that time, on the
next following Business Day; provided, however, that if any notice is tendered
to an addressee and the delivery thereof is refused by such addressee, such
notice shall be effective upon such tender. Any party shall have the right to
change its address for notice hereunder to any other location by giving of
thirty (30) days’ written notice to the other parties in the manner set forth
herein.


19
Common Security and Account Agreement



--------------------------------------------------------------------------------





(d)    THIS DIRECT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
DIRECT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
(e)    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DIRECT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(f)    This Direct Agreement may be executed in one or more counterparts with
the same effect as if such signatures were upon the same instrument.
(g)    No failure on the part of a party hereto or any of its agents or
designees to exercise, and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege hereunder shall operate as a waiver
thereof (subject to any statute of limitations), and no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
(h)    In the event of a conflict between any provision of this Direct Agreement
and the Assigned Agreement, the provisions of this Direct Agreement shall
prevail.
(i)    The Obligor will at any time from time to time, upon the written request
of the Security Trustee , execute and deliver such further documents and such
other acts and things as the Security Trustee may reasonably request in order to
effectuate more fully the purposes of this Direct Agreement.
(j)    This Direct Agreement shall terminate upon the Discharge Date (as defined
under the Finance Documents) (which the Security Trustee shall promptly notify
to the Obligor) or upon the assignment, novation or any other form of transfer
of the Assigned Agreement by the Obligor in accordance with the terms of the
Assigned Agreement and this Direct Agreement if the assignee executes and
delivers to the Security Trustee a Direct Agreement in form and substance
substantially similar to this Direct Agreement.


20
Common Security and Account Agreement



--------------------------------------------------------------------------------





(k)    Notwithstanding anything to the contrary contained herein none of the
parties hereto shall be liable for any incidental, special, indirect,
consequential, punitive, or exemplary damages arising from or relating to this
Direct Agreement or such party’s performance or failure to perform hereunder,
including any such damages based upon breach of contract, tort (including
negligence and misrepresentation), breach of warranty, strict liability,
statute, operation of law or any other theory of recovery.
(The remainder of this page is intentionally left blank.)




21
Common Security and Account Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned by its officer duly authorized has caused
this Direct Agreement to be duly executed and delivered as of the first date
written above.
[NATURAL GAS PIPELINE COMPANY OF AMERICA LLC,
as Obligor
 
By: _______________________
Name:
Title:
 
 
 
 
Address for Notices:
 
Natural Gas Pipeline Company of America LLC
3250 Lacey Road
Suite 700
Downers Grove, IL 60515
Attention: James Brett
Office: 630-725-3040
Fax: 630-725-3107
Email: james_brett@kindermorgan.com



SIGNATURE PAGE TO DIRECT AGREEMENT
Common Security and Account Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned by its officer duly authorized has caused
this Direct Agreement to be duly executed and delivered as of the first date
written above.
SOCIÉTÉ GÉNÉRALE,
not individually but solely in its capacity as Security Trustee
By: _______________________
Name:
Title:



Address for Notices:
 
Société Générale
245 Park Avenue
New York, NY, 10167
Attention: Ed Grimm
Office: 212-278-6450
Fax: 212-278-6136
Email: edward.grimm@sgcib.com
 
with a copy to:
 
Société Générale
245 Park Avenue
New York, NY, 10167
Attention: Ellen Turkel
Office: 212-278-6437
Fax: 212-278-6136
Email: ellen.turkel@sgcib.com









SIGNATURE PAGE TO DIRECT AGREEMENT
Common Security and Account Agreement



--------------------------------------------------------------------------------





Acknowledged and Agreed:
Corpus Christi Liquefaction, LLC
By:
Name:
Title:



Address for Notices:
 
700 Milam Street, Suite 1900
Houston, TX 77002
Telephone:
Facsimile:
Email:









SIGNATURE PAGE TO DIRECT AGREEMENT
Common Security and Account Agreement

